EXHIBIT 10.31
 
OFFICE LEASE
 
KILROY REALTY
 
KILROY UNIVERSITY CENTER
 
KILROY REALTY, L.P., a Delaware limited partnership, as Landlord,
 
and
 
EBIOSCIENCE, INC., a California corporation, as Tenant.








KILROY REALTY
703150.05/3VLA                                                                                                                                    Kilroy
University Center
888888-00775/ I -8- I
3//eg                                                                                                                                        [EBioseienee,
Inc.]

--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page


ARTICLE 1 PREMISES, BUILDING, PROJECT, AND COMMON AREAS 1


ARTICLE 2 LEASE TERM; OPTION TERM 1


ARTICLE 3 BASE RENT 3


ARTICLE 4 ADDITIONAL RENT 3


ARTICLE 5 USE OF PREMISES 4


ARTICLE 6 SERVICES AND UTILITIES 4


ARTICLE 7 REPAIRS 6


ARTICLE 8 ADDITIONS AND ALTERATIONS 6


ARTICLE 9 COVENANT AGAINST LIENS 7


ARTICLE 10 INDEMNIFICATION AND INSURANCE 8


ARTICLE 11 DAMAGE AND DESTRUCTION 9


ARTICLE 12 NONWAIVER 10


ARTICLE 13 CONDEMNATION 10


ARTICLE 14 ASSIGNMENT AND SUBLETTING 11


ARTICLE 15 SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES 12


ARTICLE 16 HOLDING OVER 13


ARTICLE 17 ESTOPPEL CERTIFICATES 13


ARTICLE 18 SUBORDINATION 13


ARTICLE 19 DEFAULTS; REMEDIES 13


ARTICLE 20 COVENANT OF QUIET ENJOYMENT 15


ARTICLE 21 SECURITY DEPOSIT 15


ARTICLE 22 INTENTIONALLY OMITTED 15


ARTICLE 23 SIGNS 15


ARTICLE 24 COMPLIANCE WITH LAW 17


ARTICLE 25 LATE CHARGES 17


ARTICLE 26 LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT 17


ARTICLE 27 ENTRY BY LANDLORD 17


ARTICLE 28 TENANT PARKING 18


ARTICLE 29 MISCELLANEOUS PROVISIONS 18
























KILROY REALTY
703
150.05/WLA                                                                                                                      Kilroy
University Center
888808-00775/I-8-13//eg                                                                    0)[EBioscience,
Inc.]

--------------------------------------------------------------------------------



INDEX


Paae(s)


Accountant 4
Additional Rent 3
Alterations 6
Applicable Laws 17
Audit Period 4
Bank Prime Loan 17
Base Building 6
Base Rent 3
Base Rent/Direct Expenses Abatement 3
Base Rent/Direct Expenses Abatement Period 3
Brokers 20
Building Common Areas 1
Building Hours 4
Building Monument Sign 16
Business Hours 4
Casualty 9
CC&Rs 4
Common Areas 1
Comparable Area 2
Comparable Buildings 2
Comparable Deals 2
Comparable Term 2
Control 12
Cosmetic Alterations 6
Direct Expenses 1
Environmental Laws 1
Estimate 4
Estimate Statement 4
Estimated Direct Expenses 4
Excess 3
Exercise Notice 2
Expense Year 1
Force Majeure 19
Hazardous Material(s) 1
Head-Stone Sign 16
Holidays 4
HVAC 4
Identification Requirements 20
Interest Rate 17
Landlord 1
Landlord Parties 8
Landlord Repair Notice 9
Landlord Response Date 2
Landlord Response Notice 2
Landlord's Option Rent Calculation 2
Lease 1
Lease Commencement Date 1
Lease Expiration Date 1
Lease Term 1
LEED 1
Lines 20
Market Rent 2
Net Worth 12
Notices 19
Objectionable Name 16
Operating Expenses 1
Option Rent 2
Option Term 2
Option Term Improvement Allowance 2






KILROY REALTY
703150.05/WLA                                                                                                                                      Kilroy
University Center
808880-00775/I-8-13//eg                                                                                                                                          [EBioseience,
Inc.)

--------------------------------------------------------------------------------



Page(s)


Original Improvements 8
Original Tenant 2
Other Improvements 21
Permitted Transferee 12
Permitted Transferee Assignee 12
Permitted Use 1
Premises 1
Project Common Areas 1
Proposition 13 3
Ratification Notice 3
Renovations 20
Rent Concessions 2
Rent 3
Rules and Regulations 4
Security Deposit 15
Sign Specifications 16
Statement 3
Subject Space 11
Summary 1
Tax Expenses 3
TCCs 1
Tenant 1
Tenant Parties 8
Tenant's Option Rent Calculation 2
Tenant's Share 3
Tenant's Signage 16
Third Party Contractor 9
Transfer 12
Transfer Premium 11
Transferee 11
Transfers 11


EXHIBIT A - OUTLINE OF PREMISES
EXHIBIT B - INTENTIONALLY OMITTED
EXHIBIT C - OPERATING EXPENSE DEFINITIONS AND CALCULATION PROCEDURES EXHIBIT D -
RULES AND REGULATIONS
EXHIBIT E - FORM OF TENANTS ESTOPPEL CERTIFICATE EXHIBIT F - NOTICE OF LEASE
TERM DATES
EXHIBIT G - HAZARDOUS MATERIAL




KILROY REALTY
703150.05/WLA                                                                                                                                      Kilroy
University Center
888884-00775/I-8-13//eg                                                                                                                                          [EBioseienee,
Inc.]

--------------------------------------------------------------------------------

 
KILROY UNIVERSITY CENTER
 
OFFICE LEASE
This Office Lease (the "Lease"), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the "Summary"), below, is made by and
between KILROY REALTY, L.P., a Delaware limited partnership ("Landlord"), and
EBIOSCIENCE, INC., a California corporation ("Tenant").
SUMMARY OF BASIC LEASE INFORMATION
TERMS OF
LEASE                                                                      DESCRIPTION
1.        Date:                                                            January
9, 2013.
2.        Premises:
(Article 1)
2.1        Building:                                                                  
That  certain  two (2)-story  office  building (the "Building") located at 4690
Executive Drive, San Diego, California  92121.
2.2        Premises:                                            19,398 rentable
square feet of space located on the second (2nd) floor of the Building and
commonly known as Suite 200, as further depicted on Exhibit A to the
                                                                       Office
Lease.
2.3        Project:                                                                      The
Building is part of an office project known as "Kilroy University Center," as
further set forth in Section 1.1.2 of this Lease.
3.        Lease Term
(Article 2):
3.1        Length of Term:                                                One
(1) year.
3.2        Lease Commencement Date:               August 1, 2014.
3.3        Lease Expiration Date:                               July 31, 2015.
3.4        Option Term:                                                     
 One (1) five (5)-year option to renew, as more particularly set forth in
Section 2.2 of this Lease.
4.     Base Rent
(Article 3):


Monthly
Monthly                                      Rental Rate
Installment                                        per Rentable
of Base Rent*                                        Square Foot*


August 1, 2014 —
July 31,
2015                                    $407,358.00                                            $33,946.50                                            $1.75
*   Subject to the terms set forth in Section 3.2 below, the Base Rent
attributable to the month of August 2014 shall be abated.
 
5. Operating Expenses and Tax Expenses (Article 4 and Exhibit C): This is a
"TRIPLE NET" lease and as such, the provisions contained in this Lease are
intended to pass on to Tenant and reimburse Landlord for the costs and expenses
reasonably associated  with  this  Lease  and  the  Project,  and Tenant's
operation therefrom.   To the extent such costs and expenses payable by Tenant
cannot be charged directly to and paid by Tenant such costs and expenses shall
be paid by Landlord but reimbursed by Tenant as Additional Rent.
 
6.        Tenant's Share
(Article 4 and Exhibit C): 41.0679%.
7.        Permitted Use
(Article 5): Tenant shall use the Premises solely for (i) general office use,
(ii) engineering office use,  (iii)  research  and development/testing
laboratory use, and (iv) uses incidental thereto (the  "Permitted  Ute");
 provided, however,  that notwithstanding anything to the contrary set forth
hereinabove, and as snore particularly set forth in the Lease, Tenant shall be
responsible for operating and maintaining the Premises pursuant to, and in no
event may Tenant's  Permitted Use violate, (A) Landlord's "Rules and
Regulations," as that term is set forth in Article 5 of this Lease, (B) all
"Applicable Laws," as that term is set forth in Article 24 of this Lease, C) all
applicable zoning, building codes and the "CC&Rs," as that term is set forth in
Article 5  of this Lease, and (D) first-class office standards in the market in
which the Project is located.


8.        Security Deposit
(Article 21):  $33,946.50.
9.        Parking Pass Ratio
(Article 28):    Three (3) unreserved parking passes for every  1,000 rentable
square feet of the Premises, of which twenty-seven (27) passes shall be for the
use of a reserved parking space.
 




[EBioscience, Inc.]



--------------------------------------------------------------------------------

10.        Address of
Tenant                                                            EBIOSCIENCE,
INC.
(Section 29.16):                                                            4690
Executive Drive, Suite 200
San Diego, California 92121
Attention: Legal Department
(Prior to and after the Lease Commencement Date)
11.        Address of Landlord
(Section
29.16):                                                            Kilroy
Realty, L.P.
do Kilroy Realty Corporation 12200 West Olympic Boulevard, Suite 200 Los
Angeles, California 90064
Attention: Legal Department
with copies to:
Kilroy Realty Corporation
12200 West Olympic Boulevard, Suite 200 Los Angeles, California 90064
Attention: Mr. John Fucci


and
Kilroy Realty Corporation
3611 Valley Centre Drive, Suite 550 San Diego, California 92130
Attention: Mr. Brian Galligan
and
Allen Matkins Leek Gamble Mallory & Natsis LLP 1901 Avenue of the Stars, Suite
1800
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.
12.        Broker(s)
(Section 29.20):


Representing
Tenant:                                                            Representing
Landlord:
CBRE, Inc.                                                            CBRE, Inc.
13.        Improvement Allowance:
None.  Tenant shall accept the Premises in its then currently-
existing "as-is" condition as of the Lease Commencement Date.






703150.05/WLA                                                                                                                                  Kilroy
University Center
880000-00775/1-8-13//eg                                                            Summary
P-2[EBioscience, Inc.)

--------------------------------------------------------------------------------

ARTICLE 1
 
PREMISES, BUILDING, PROJECT, AND COMMON AREAS
1.1        Premises, Building, Project and Common Areas.
1.1.1        The Premises.  Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord the premises set forth in Section 2.2 of the Summary (the
"Premises").  The outline of the Premises is set forth in Exhibit A attached
hereto the Premises has the number of rentable square feet as set forth in
Section 2.2 of the Summary. The parties hereto agree that the lease of the
Premises is upon and subject to the terms, covenants and conditions (the "TCCs")
herein set forth, and Tenant covenants as a material part of the consideration
for this Lease to keep and perform each and all of such TCCs by it to be kept
and performed and that this Lease is made upon the condition of such
performance. The parties hereto hereby acknowledge that the Purpose of Exhibit A
is to show the approximate location of the Premises in the "Building," as that
term is defined in Section 1.1.2, below, only and such Exhibit is not meant to
constitute' an agreement, representation or warranty as to the construction' of
the Premises, the precise area thereof or the specific location of the "Common
Areas," as that term is defined in Section 1 .11 .3, below, or the elements
thereof or of the accessways to the Premises or the "Project," as that term is
defined in Section 2 below, Tenant shall accept the Premises in its existing
"as-is" condition and Landlord shall not be obligated to provide or pay for any
improvements work or services related to the improvement of Premises. Tenant
also acknowledges that neither Landlord' not any agent of Landlord has made any
representation or warranty regarding the condition of the Premises, the Building
or the Project or with respect to the suitability of any of the foregoing for
the conduct of Tenant's business. Tenant also acknowledges and agrees that
Tenant is currently in occupancy of the Premises (or shall soon after the date
of this Lease be in occupancy of the Premises) pursuant to an existing sublease
agreement dated as of the date hereof (the "Existing STMicroelectronics
Sublease) with respect to a portion of the space leased from Landlord pursuant
to the that certain existing Office Lease with STMicroelectronics, Inc., a
Delaware corporation, dated as of June 4, 2004 (as amended, the
"STMicroelectronics Lease).  Accordingly, (1) Landlord shall have no obligation
to deliver the Premises to Tenant upon the Lease Commencement Date, (ii) Tenant
acknowledges and agrees that it shall be fully aware of the condition of the
Premises as of the Lease Commencement Date, and (iii) Tenant shall accept the
Premises as of the Lease Commencement Date in its then existing "as-is"
condition and Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises.   In
the event that the Existing Sublease is terminated for any reason prior to the
current expiration date thereof (i.e., July 31, 2014), this Lease shall be
unaffected and shall remain in full force and effect. Tenant's continued
possession of the Premises as of the Lease Commencement Date, shall conclusively
establish that the Premises and the Building were at such time in good and
sanitary order, condition and repair.
1.12        The Building and the Project. The Premises area part of the building
set forth in Section 2.1 of the Summary (the "Building").  The Building is part
of an office project known as "Kilroy University Center." The term "Project," as
used in this Lease, shall mean (i) the Building and the Common Areas, (ii) the
land (which is improved with landscaping, parking facilities and other
improvements) upon which the Building and the Common Areas are located, (iii) at
Landlord's discretion, any additional real property, areas, land, buildings or
other improvements added thereto.
1.1.3                Common Areas. Tenant shall have the non-exclusive right to
use in common with other tenants in the Project, and subject to the rules and
regulations referred to in Article 5 of this Lease, those portions of the
Project which are provided, from time to time for use in common by Landlord,
Tenant and any other tenants of the Project (such areas, together with such
other portions of the Project designated by Landlord, in its discretion,
including certain areas designated for the exclusive use of certain tenants, or
to be shared by Landlord and certain tenants, are collectively referred to
herein as the "Common Areas"). The Common Areas shall consist of the "Project
Common Areas" and the "Building Common Areas" (as both of those terms are
defined below). The term "Project Common Areas," as used in this Lease, shall
mean the portion of the Project designated as such by Landlord.  The term
"Building Common Areas," as used in this Lease, shall mean the portions of the
Common Areas located within the Building designated as such by Landlord.  The
manner in which the Common Areas are maintained and operated shall be at the
reasonable discretion of Landlord (but at all times in a manner reasonably
consistent with the "Comparable Buildings" (as that term is defined in Section
2.2.2 below)) and the use thereof shall be subject to such rules, regulations
and restrictions as Landlord may make from time to time, provided that such
rules, regulations and restrictions do not unreasonably interfere with the
rights granted to Tenant under this Lease and the permitted use granted under
Article 5, below.  Landlord reserves the right to close temporarily, make
alterations or additions to or change the location of elements of the Project
and the Common Areas; provided that no such changes shall be permitted which
materially reduce Tenant's rights or access hereunder. Except when and where
Tenant's right of access is specifically excluded in this Lease, Tenant shall
have the right of access to the Premises, the Building, and the Project parking
facility twenty-four (24) hours per day, seven (7) days per week during the
"Lease Term," as that term is defined in Section 2.1, below.
1.2        Stipulation of Rentable Square Feet of Premises. For purposes of this
Lease, "rentable square feet" of the Premises shall be deemed as set forth in
Section 2.2 of the Summary.
 
ARTICLE 2

LEASE TERM; OPTION TERM
 
2.1        Initial Lease Term. The TCCs and provisions 'of this Lease shall be
effective as of the date of this Lease. The term of this Lease (the "Lease
Term")shall be as set forth in Section 3.1 of the Summary, shall commence on the
date set forth in Section 32 of the Summary (the "Lease Commencement Date), and
shall terminate on the date set forth in Section 3.3 of the Summary (the "Lease
Expiration Date) unless this Lease is sooner terminated as hereinafter provided.
At any time during the Lease Term, Landlord may deliver to Tenant a notice in
the form as set forth in Exhibit F attached hereto, as a confirmation only of
the information set forth therein, which Tenant shall execute and return to
Landlord within five (5) days of receipt thereof.


2.2                    Option Term.
2.2.1                    Option Right. Landlord hereby grants the tenant
originally named herein (the "Original Tenant") and its "Permitted Transferee
Assignee," as that term is set forth in Section 14.8 of this Lease, one (1)
option to extend the Lease Term for the entire Premises by a period of five (5)
years (the "Option Term"). Such option shall be exercisable only by "Notice" (as
that term is defined in Section 29.16 of this Lease) delivered by Tenant to
Landlord as provided below, provided that, as of the date of delivery of such
Notice, (i) Tenant is not then in default under this Lease (beyond the
applicable notice and cure periods), (ii) Tenant has not been in default under
this Lease (beyond the applicable notice and cure periods) more than once during
the prior twelve (12) month period, (iii) Tenant has not been in default under
this Lease (beyond the applicable notice and cure periods) more than three (3)
times during the Lease Term, and (iv) there has been no material adverse change
in Tenant's financial condition during the prior twenty-four (24)-month period.
 Upon the proper exercise of such option to extend (and provided that, at
Landlord's election, as of the end of the Lease Term, (A) Tenant is not in
default under this Lease (beyond the applicable notice and cure periods), (B)
Tenant has not been in default under this Lease (beyond the applicable notice
and cure periods) more than once during the prior twelve (12) month period, (C)
Tenant has not been in default under this Lease (beyond the applicable notice
and cure periods) more than three (3) times during the Lease Term, and (D) there
has been no material adverse change in Tenant's financial condition during the
prior twenty-four (24)-month period), then the Lease Term, as it applies to the
entire Premises, shall be extended for a period of five (5) years. The rights
contained in this Section 2.2 shall only be exercised by the Original Tenant or
its Permitted Transferee Assignee (and not any other assignee, sublessee or
other transferee of the Original Tenant's interest in this Lease) if Original
Tenant and/or its Permitted Transferee Assignee is in occupancy of the entire
then-existing Premises.
2.2.2                Option Rent. The Rent payable by Tenant during the Option
Term (the "Option Rent") shall be equal to the Market Rent as set forth below;
provided, however, that the average annual, effective (including free rent, if
applicable, on a straight line basis) base rent component of Market Rent, shall
not be lower than the then existing "Base Rent," as that term is set forth in
Article 3 of this Lease, in effect immediately prior to the commencement of such
Option Term. For purposes of this Lease, the term "Market Rent" shall mean rent
(including additional rent, and considering (x) any "base year" or "expense
stop" applicable thereto, as well as (y) the inclusion of any utility expenses
as a part thereof), including all escalations, at which tenants, as of the
commencement of the term are, pursuant to transactions completed within the
twelve (12) months prior to the first day of the Option Term, provided that
timing adjustments shall be made to reflect any changes in the Market Rent
following the date of any particular Comparable Transaction up to the date of
the commencement of the Option Term, leasing non-sublease, non-encumbered,
non-synthetic, non-equity, non-expansion office space (unless such office space
was leased pursuant to a definition of "fair market" comparable to the
definition of Market Rent) comparable in size, location and quality to the
Premises for a "Comparable Term," as that term is defined in this Section 2.2.2
(the "Comparable Deals"), which comparable office space is located in the
"Comparable Buildings," as that term is defined in this Section 2.2.2, giving
appropriate consideration to the annual rental rates per rentable square foot,
the standard of measurement by which the rentable square footage is measured,
the ratio of rentable square feet to usable square feet, and taking into
consideration only, and granting only, the following concessions (provided that
the rent payable in Comparable Deals in which the terms of such Comparable Deals
are determined by use of a discounted fair market rate formula shall be
equitably increased in order that such Comparable Deals will not reflect a
discounted rate) (collectively, the "Rent Concessions"): (a) rental abatement
concessions, if any, being granted such tenants in connection with such
comparable spaces; (b) improvements or allowances provided or to be provided for
such comparable space, taking into account the value of the existing
improvements in the Premises, such value to be based upon the age, quality and
layout of the improvements and the extent to which the same could be utilized by
general office users as contrasted with this specific Tenant, (c) Proposition 13
protection, and (d) all other monetary concessions, if any, being granted such
tenants in connection with such comparable space; provided, however, that
notwithstanding anything to the contrary herein, no consideration shall be given
to the fact that Landlord is or is not required to pay a real estate brokerage
commission in connection with the applicable term or the fact that the
Comparable Deals do or do not involve the payment of real estate brokerage
commissions. The term "Comparable Term" shall refer to the length of the lease
term, without consideration of options to extend such term, for the space in
question. In addition, the determination of the Market Rent shall include a
determination as to whether, and if so to what extent, Tenant must provide
Landlord with financial security, such as a letter of credit or guaranty, for
Tenant's rent obligations during any Option Tenn.   Such determination shall be
made by reviewing the extent of financial security then generally being imposed
in Comparable Deals upon tenants of comparable financial condition and credit
history to the then existing financial condition and credit history of Tenant
(with appropriate adjustments to account for differences in the then-existing
financial condition of Tenant and such other tenants).  If in determining the
Market Rent, Tenant is entitled to a improvement or comparable allowance for the
improvement of the Premises (the "Option Term Improvement Allowance"), Landlord
may, at Landlord's sole option, elect any or a portion of the following: (A) to
grant some or all of the Option Term Improvement Allowance to Tenant in the form
as described above (i.e., as an improvement allowance), and/or (B) to reduce the
rental rate component of the Market Rent to be an effective rental rate which
takes into consideration that Tenant will not receive the total dollar value of
such excess Option Term Improvement Allowance (in which case the Option Term
Improvement Allowance evidenced in the effective rental rate shall not be
granted to Tenant).   The term "Comparable Buildings shall mean the Building,
and other first-class institutionally-owned office buildings which are
comparable to the Building in terms of tenant mix, age (based upon the date of
completion of construction or major renovation as to the building containing the
portion of the Premises in question), quality of construction, level of services
and amenities (including the type (e.g., surface, covered, subterranean) and
amount of parking), size and appearance, and are located in the "Comparable
Area," which is the UTC (i.e., the area from two (2) blocks to the North of La
Jolla Village Drive to two (2) blocks to the South of La Jolla Village Drive
between the 1-5 and 1-805 freeways) area of San Diego, California.
2.2.3                Exercise of Option. The option contained in this Section
2.2 shall be exercised by Tenant, if at all, only in the manner set forth in
this Section 2.2.3. Tenant shall deliver notice (the "Exercise Notice") to
Landlord not more than ten (10) months nor less than seven (7) months prior to
the expiration of the initial Lease Term, stating that Tenant is exercising its
option.  Concurrently with such Exercise Notice, Tenant shall deliver to
Landlord Tenant's calculation of the Market Rent (the "Tenant's Option Rent
Calculation"). Landlord shall deliver notice (the "Landlord Response Notice") to
Tenant on or before the date which is fifteen (15) days after Landlord's receipt
of the Exercise Notice and Tenant's Option Rent Calculation (the "Landlord
Response Date"), stating that (A) Landlord is accepting Tenant's Option Rent
Calculation as the Market Rent, or (B) rejecting Tenant's Option Rent
Calculation and setting forth Landlord's calculation of the Market Rent (the
"Landlord's Option Rent Calculation"). Within ten (10) business days of its
receipt of the Landlord Response Notice, Tenant shall deliver written notice
(the "Ratification Notice") to Landlord setting forth, at its option, either (i)
Tenant's acceptance of the Market Rent contained in the Landlord's Option Rent
Calculation, or (ii) Tenant's rescission of its Exercise Notice.  If Tenant
fails to timely deliver the Ratification Notice, Tenant shall be deemed to have
accepted the Market Rent contained in the Landlord's Option Rent Calculation.
 
ARTICLE 3

BASE RENT
3.1        In General.  Tenant shall pay, without prior notice or demand, to
Landlord or Landlord's agent at the management office of the Project, or, at
Landlord's option, at such other place as Landlord may from time to time
designate in writing, by a check for currency which, at the time of payment is
legal tender for private or public debts in the United States of America, base
rent ("Base Rene) as set forth in Section 4 of the Summary, payable in equal
monthly installments as set forth in Section 4 of the Summary in advance on or
before the first day of each and every calendar month during the Lease Term,
without any setoff or deduction whatsoever. The Base Rent for the first full
month of the Lease Term which occurs after the expiration of any free rent
period shall be paid at the time of Tenant's execution of this Lease. If any
payment of Rent is for a period which is shorter than one month, the Rent for
any such fractional month shall accrue' on a daily basis during such fractional
month and shall total an amount equal to the product of (i) a 'fraction, the
numerator of which is the number of days in such fractional month and the
denominator of which is the actual number of days occurring in such calendar
month, and (ii) the then-applicable Monthly Installment of Base Rent: All other
payments or adjustments required to be made under the TCCs of this Lease that
require proration on a time basis shall be prorated on the same basis.
3.2        Abated Base Rent and Direct Expenses. Provided that no event of
default is occurring during the month of August 2014 (the "Base Rent/Direct
Expenses Abatement Period"), Tenant shall not be obligated to pay any Base Rent
or "Direct Expenses" (as that term is defined in Section 1.1.2 of Exhibit C
attached to this Lease) otherwise attributable to the Premises during such Base
Rent/Direct Expenses Abatement Period (the "Base Rent/Direct Expenses
Abatement"). Landlord and Tenant acknowledge that the aggregate amount of the
Base Rent component of the Base Rent/Direct Expenses Abatement equals
Thirty-Three Thousand Nine Hundred Forty-Six and 50/100 Dollars ($33,946.50).
Tenant acknowledges and agrees that during such Base Rent/Direct Expenses
Abatement Period, such abatement of Base Rent and Direct Expenses for the
Premises shall have no effect on the calculation of any future increases in Base
Rent or Direct Expenses payable by Tenant pursuant to the terms of this Lease,
which increases shall be calculated without regard to such Base Rent/Direct
Expenses Abatement. Additionally, except as expressly stated herein, Tenant
shall be obligated to pay all "Additional Rent" (as that term is defined in
Section 4.1 of this Lease) during the Base Rent/Direct Expenses Abatement
Period.  Tenant acknowledges and agrees that the foregoing Base Rent/Direct
Expenses Abatement has been granted to Tenant as additional consideration for
entering into this Lease, and for agreeing to pay the Base Rent/Direct Expenses
and perform the terms and conditions otherwise required under this Lease. If
Tenant shall be in default under this Lease and shall fail to cure such default
within the notice and cure period, if any, permitted for cure pursuant to this
Lease, or if this Lease, is terminated for any reason other than Landlord's
breach of this Lease, then the dollar amount of the unapplied portion of the
Base Rent/Direct Expenses Abatement as of the date of such default or
termination, as the case may be shall be converted to a credit to be applied to
the Base Rent and Direct Expenses applicable at the end of the Lease Term and
Tenant shall immediately be obligated to begin paying Base Rent and Direct
Expenses for the Premises in full. The foregoing Base Rent and Direct Expenses
abatement right set forth in this Section 3/ shall be personal to the Original
Tenant any Permitted Transferee Assignee and any assignee approved by Landlord
pursuant to the express terms of Article 14 of this Lease prior to, or during,
such Base Rent/Direct Expenses Abatement Period.
 
ARTICLE 4
 
ADDITIONAL RENT
 
4.1        In General.  In addition to paying the Base Rent specified in Article
3 of this Lease, Tenant shall pay "Tenant's Share" (as that term is defined in
Section 1.1.6 of Exhibit C attached to this Lease) of the annual Direct Expenses
. Such payments by Tenant, together with any and all other amounts payable by
Tenant to Landlord pursuant to the Tees of this Lease, are hereinafter
collectively referred to as the "Additional Rent," and the Base Rent and the
Additional Rent are herein collectively referred to as "Rent." All amounts due
under this Article 4 and Exhibit C as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent Without limitation on other
obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
and Exhibit C shall survive the expiration of the Lease Term.
4.2        Taxes and Other Charms for Which Tenant Is Directly Responsible.
4.2.1                Tenant shall be liable for and shall pay ten (10) days
before delinquency, taxes levied against Tenant's equipment furniture, fixtures
and any, other personal property located in or about the Premises. If any such
taxes on Tenant's equipment, furniture, fixtures and any other personal property
are levied against Landlord or Landlord's property or if the assessed value of
Landlord's property is increased by the inclusion therein of a value placed upon
such equipment furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment which Landlord
shall have the right to do regardless of the validity thereof but only under
Proper protest if requested by Tenant shall upon demand repay to Landlord the
taxes so levied against Landlord or the proportion of such taxes resulting from
such increase in the assessment, as the case may be.
4.2.2                If the improvements in the Premises, whether installed
and/or paid for by Landlord or Tenant and whether or not affixed to the real
property so as to become a part thereof, are assessed for real property tax
purposes at a valuation higher than the valuation at which improvements
conforming to Landlord's "building standard" in other space in the Building are
assessed, then the Tax Expenses levied against Landlord or the property by
reason of such excess assessed valuation shall be deemed to be taxes levied
against personal property of Tenant and shall be governed by the provisions of
Section 4.2.1, above.
4.2.3        Notwithstanding any contrary provision herein, Tenant shall pay
prior to delinquency any (i) rent tax or sales tax, service tax, transfer tax or
value added tax, or any other applicable tax on the rent or services herein
or otherwise respecting this Lease, (ii) taxes assessed upon or with respect to
the possession, leasing, operation, management, maintenance, alteration, repair,
use or occupancy by Tenant of the Premises or any portion of the Project,
including the Project parking facility; or (iii) taxes assessed upon this
transaction or any document to which Tenant is a party creating or transferring
an interest or an estate in the Premises.
4.3        Landlord's Records.  Upon Tenant's written request given not more
than ninety (90) days after Tenant's receipt of a "Statement" (as that term is
defined in Section 1.3.1. of Exhibit C) for a particular Expense Year, and
provided that Tenant is not then in default under this Lease beyond the
applicable notice and cure period provided in this Lease, specifically
including, but not limited to, the timely payment of Additional Rent (whether or
not the same is the subject of the audit contemplated herein), Landlord shall
furnish Tenant with such reasonable supporting documentation in connection with
said Direct Expenses as Tenant may reasonably request. Landlord shall provide
said information to Tenant within sixty (60) days after Tenant's written request
therefor. Within one hundred eighty (180) days after receipt of a Statement by
Tenant (the "Audit Period"), if Tenant disputes the amount of Direct Expenses
set forth in the Statement, an independent certified public accountant (which
accountant (A) is a member of a nationally or regionally recognized certified
public accounting firm which has previous experience in auditing financial
operating records of landlords of office buildings, (B) shall not already be
providing primary accounting and/or lease administration services to Tenant and
shall not have provided primary accounting and/or lease administration services
to Tenant in the past three (3) years, (C) is not working on a contingency fee
basis [i.e., Tenant must be billed based on the actual time and materials that
are incurred by the certified public accounting firm in the performance of the
audit], and (D) shall not currently or in the future be providing accounting
and/or lease administration services to another tenant in the Building and/or
the Project in connection with a review or audit by such other tenant of Direct
Expenses) designated and paid for by Tenant, may, after reasonable notice to
Landlord and at reasonable times, audit Landlord's records with respect to the
Statement at Landlord's corporate offices, provided that (i) Tenant is not then
in default under this Lease (beyond the applicable notice and cure periods
provided under this Lease), (ii) Tenant has paid all amounts required to be paid
under the applicable "Estimate Statement" (as that term is defined in Section
1.3.2 of Exhibit C) and Statement, and (iii) a copy of the audit agreement
between Tenant and its particular certified public accounting firm has been
delivered to Landlord prior to the commencement of the audit.  In connection
with such audit, Tenant and Tenant's certified public accounting firm must agree
in advance to follow Landlord's reasonable rules and procedures regarding an
audit of the aforementioned Landlord records, and shall execute a commercially
reasonable confidentiality agreement regarding such audit. Any audit report
prepared by Tenant's certified public accounting firm shall be delivered
concurrently to Landlord and Tenant within the Audit Period.  Tenant's failure
to dispute and/or audit the amount of Direct Expenses set forth in any Statement
within the Audit Period shall be deemed to be Tenant's approval of such
Statement and Tenant, thereafter, waives the right or ability to audit the
amounts set forth in such Statement. If after such audit, Tenant still disputes
such Direct Expenses, an audit to determine the proper amount shall be made, at
Tenant's expense, by an independent certified public accountant (the
"Accountant") selected by Landlord and subject to Tenant's reasonable approval;
provided that if such audit by the Accountant proves that Direct Expenses set
forth in the particular Statement were overstated by more than seven percent
(7%), then the cost of the Accountant and the cost of such audit shall be paid
for by Landlord. Tenant hereby acknowledges that Tenant's sole right to audit
Landlord's records and to contest the amount of Direct Expenses payable by
Tenant shall be as set forth in this Section 4.3, and Tenant hereby waives any
and all other rights pursuant to applicable law to audit such records and/or to
contest the amount of Direct Expenses payable by Tenant.
 
ARTICLE 5
 
USE OF PREMISES
 
Tenant shall use the Premises solely for the "Permitted Use," as that term is
defined in Section 7 of the Summary, and Tenant shall not use or permit the
Premises to be used for any other purpose or purposes whatsoever without the
prior written consent of Landlord, which may be withheld in Landlord's sole and
absolute discretion. Tenant shall not allow the average occupancy density of use
of the total Premises which is greater than five (5) persons per thousand
(5:1000) rentable square feet of space located in the Premises; provided,
however, in no event shall such foregoing occupancy density restriction be
deemed to grant Tenant additional parking rights or resources (i.e., above or
otherwise in excess of those set forth in Section 9 of the Summary).  Tenant
further covenants and agrees that it shall not use, or suffer or permit any
person or persons to use, the Premises or any part thereof for any use or
purpose contrary to the rules and regulations promulgated by Landlord from time
to time ("Rules and Regulations"), the current set of which (as of the date of
this Lease) is attached to this Lease as Exhibit D. or in violation of the laws
of the United States of America, the State of California, or the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Building, or in a manner
otherwise inconsistent with the character of the Project as a first-class office
building Project. Tenant shall faithfully observe and comply with the Rules and
Regulations. Tenant shall comply with all recorded covenants, conditions, and
restrictions currently affecting the Project.  Additionally, Tenant acknowledges
that the Project may be subject to any future covenants, conditions and
restrictions (the "CC&Rs") which Landlord, in Landlord's discretion, deems
reasonably necessary or desirable, and Tenant agrees that this Lease shall be
subject and subordinate to such CC&Rs and Tenant shall promptly recognize such
CC&Rs by executing a commercially reasonable form of recognition.
 
ARTICLE 6
 
SERVICES AND UTILITIES
 
6.1        Standard Tenant Services.  Landlord shall provide the following
services on all days (unless otherwise stated below) during the Lease Term.
6.1.1                Subject to reasonable changes implemented by Landlord and
all governmental rules, regulations and guidelines applicable thereto, Landlord
shall provide heating, ventilation and air conditioning ("HVAC") when necessary
for normal comfort for normal office use in the Premises from 7:30 A.M. to 6:00
P.M. Monday through Friday, and from 9:00 A.M. to 12:00 P.M. on Saturday
(collectively, the "Building Hours"), except for the date of observation of New
Year's Day, President's Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (collectively, the "Holidays"). The daily
time periods identified hereinabove are sometimes referred to as the "Business
Hours."
6.1.2        Subject to the other terms of this Lease, Landlord shall provide
adequate electrical wiring andfacilities and power for normal general office use
as determined by Landlord. Tenant will design Tenant's electrical system serving
any equipment producing nonlinear electrical loads to accommodate such nonlinear
electrical loads, including, but not limited to, oversizing neutral conductors,
derating transformers and/or providing power-line filters.  Engineering plans
shall include a calculation of Tenant's fully connected electrical design load
with and without demand factors and shall indicate the number of watts of
unmetered and submertered loads. Notwithstanding any provision to the contrary
contained in this Lease, Tenant shall pay directly to the utility company
pursuant to the utility company's separate meters (or to Landlord in the event
Landlord provides submeters instead of the utility company's meters), the cost
of all electricity, gas, water and sewer services provided to and/or consumed in
the Premises (including normal and excess consumption and including the cost of
electricity to operate the HVAC air handlers), which electricity, gas, water and
sewer services shall be separately metered (as described above or otherwise
equitably allocated and directly charged by Landlord to Tenant and other tenants
of the Building). Tenant shall pay such cost (including the cost of such meters
or submeters) within ten (10) days after demand and as Additional Rent under
this Lease (and not as part of the Operating Expenses). Landlord shall designate
the electricity utility provider from time to time.
6.1.3        Landlord shall provide city water from the regular Building outlets
for drinking, lavatory and toilet purposes
6.1.4                Landlord shall provide nonexclusive, non-attended automatic
passenger elevator service during the Building Hours, and shall have at least
one elevator available at all other times. Landlord shall provide nonexclusive
freight, elevator service subject to scheduling by Landlord.
Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.
6.2        Overstandard Tenant Use, Tenant shall not, without Landlord's prior
written consent, use heat-generating machines, machines other than normal
fractional horsepower office machines, or equipment or lighting other than
Building standard lights in the Premises, which may affect the temperature
otherwise maintained by the air conditioning system or increase the water
normally furnished for the Premises by Landlord pursuant to the terms of Section
6.1 of this Lease. If such consent is given, Landlord shall have the right to
require installation of supplementary air conditioning units or other facilities
in the Premises, including supplementary or additional metering devices, and the
cost thereof; including the cost of installation, operation and maintenance,
increased wear and tear on existing equipment and other similar charges, shall
be paid by Tenant to Landlord upon billing by Landlord.  If Tenant uses water,
electricity, heat, air conditioning or other service in excess of that supplied
by Landlord pursuant to Section 6.1 of this Lease, Tenant shall pay to Landlord,
upon billing, the cost of such excess consumption, the cost of the installation,
operation, and maintenance of equipment which is installed in order to supply
such excess consumption, and the cost of the increased wear and tear on existing
equipment caused by such excess consumption; and Landlord may install devices to
separately meter any increased use and in such event Tenant shall pay the
increased cost directly to Landlord, including the cost of such additional
metering devices. Tenant's use of electricity shall never exceed the capacity of
the feeders to the Project or the risers or wiring installation, and subject to
the terms of Section 29.26, below, Tenant shall not install or use or permit the
installation or use of any computer or electronic data processing equipment in
the Premises, without the prior written consent of Landlord.  If Tenant desires
to use heat, ventilation or air conditioning during hours other than those for
which Landlord is obligated to supply such utilities pursuant to the terms of
Section 6.1 of this Lease, Tenant shall give Landlord such prior notice, if any,
as Landlord shall from time to time establish as appropriate, of Tenant's
desired use in order to supply such utilities, and Landlord shall supply such
utilities to Tenant at such hourly cost to Tenant (which shall be treated as
Additional Rent) as Landlord shall from time to nine establish.
6.3        Tenant Maintained Janitorial Services.  Original Tenant and any
Permitted Transferee shall itself (o• through a contractor retained directly by
Tenant and acceptable to Landlord) provide the janitorial services to the
Premises. Tenant shall be responsible for ensuring that commercially reasonable
janitorial services are supplied to the Premises on a regular basis in
compliance with the standards generally applicable to the Comparable Buildings.
 Notwithstanding any provision to the contrary contained herein, if Tenant fails
to provide such janitorial services in the Premises, Landlord may, after written
notice to Tenant and Tenant's failure to provide the requisite janitorial
services within five (5) days thereafter, but need not, provide the applicable
janitorial services, and Tenant shall pay Landlord the cost thereof, including a
percentage of the cost thereof (to be uniformly established for the Building
and/or the Project) sufficient to reimburse Landlord for all overhead, general
conditions, fees and other costs or expenses arising from Landlords involvement
with such janitorial services forthwith upon being billed for same. Furthermore,
Tenant hereby expressly agrees that it shall not use (and upon notice from
Landlord shall cease using) janitors janitorial contractors, janitorial vendors
and other janitorial related personnel that, in Landlord's reasonable judgment,
would disturb labor harmony with the workforce or trades engaged in performing
other work, labor or services in or about the Building or the Common Areas.
6.4        Tenant Maintained Security.  Tenant hereby acknowledges that Landlord
shall have no obligation to provide guard service or other security measures for
the benefit of the Premises, the Building or the Project Any such security
measures for the benefit of the Premises shall be provided by Tenant at Tenant's
sole cost and expense.  Tenant hereby assumes all responsibility for the
protection of Tenant and its agent% employees, contractors, invitees and guests,
and the property thereof, from acts of third parties, including keeping doors
locked and other means of entry to the Premises closed.
6.5        Interruption of Use. Tenant agrees that Landlord shall not be liable
for 'damages, by abatement of Rent or otherwise, for failure to furnish or delay
in furnishing any service (including telephone and telecommunication services),
or for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other, cause beyond Landlord's reasonable
control; and such failures or delays or diminution shall never be deemed to
constitute an eviction or disturbance of Tenant's use and possession of the
Premises or relieve Tenant from paying Rent or performing any of its obligations
under this Lease.  Furthermore, Landlord shall not be liable under any
circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant's business, including, without limitation, loss of
profits, however


KILROY REALTY
703 I
50.05/WLA                                                                                                                                      Kilroy
University Center
888888-00775/I
-8-I3//eg                                                                  -5-M
ioscience, Inc.)

--------------------------------------------------------------------------------



occurring, through or in connection with or incidental to a failure to furnish
any of the services or utilities as set forth in this
Article 6.
ARTICLE 7 REPAIRS
Tenant shall, at Tenant's own expense, keep the Premises, including all
improvements, fixtures, equipment, interior window coverings, and furnishings
therein, and the floor or floors of the Building on which the Premises is
located, in good order, repair and condition at all times during the Lease Term.
 In addition, Tenant shall, at Tenant's own expense, but under the supervision
and subject to the prior approval of Landlord, and within any reasonable period
of time specified by Landlord, promptly and adequately repair all damage to the
Premises and replace or repair all damaged, broken, or worn fixtures and
appurtenances, except for damage caused by ordinary wear and tear or beyond the
reasonable control of Tenant; provided however, that, at Landlord's option, or
if Tenant fails to make such repairs, Landlord may, after written notice to
Tenant and Tenant's failure to repair within five (5) days thereafter, but need
not, make such repairs and replacements, and Tenant shall pay Landlord the cost
thereof, including a percentage of the cost thereof (to be uniformly established
for the Building and/or the Project) sufficient to reimburse Landlord for all
overhead, general conditions, fees and other costs or expenses arising from
Landlord's involvement with such repairs and replacements forthwith upon being
billed for same.   Notwithstanding the foregoing, Landlord shall be responsible
for repairs to the exterior walls, foundation and roof of the Building, the
structural portions of the floors of the Building, and the systems and equipment
of the Building, except to the extent that such repairs are required due to the
negligence or willful misconduct of Tenant; provided, however, that if such
repairs are due to the negligence or willful misconduct of Tenant, Landlord
shall nevertheless make such repairs at Tenant's expense, or, if covered by
Landlord's insurance, Tenant shall only be obligated to pay any deductible in
connection therewith. Landlord may, but shall not be required to, enter the
Premises at all reasonable times to make such repairs, alterations, improvements
or additions to the Premises or to the Project or to any equipment located in
the Project as Landlord shall desire or deem necessary or as Landlord may be
required to do by governmental or quasi-governmental authority or court order or
decree; provided, however, except for (i) emergencies, (ii) repairs,
alterations, improvements or additions required by governmental or
quasi-governmental authorities or court order or decree, or (iii) repairs which
are the obligation of Tenant hereunder, any such entry into the Premises by
Landlord shall be performed in a manner so as not to materially interfere with
Tenant's use of, or access to, the Premises; provided that, with respect to
items (ii) and (iii) above, Landlord shall use commercially reasonable efforts
to not materially interfere with Tenant's use of, or access to, the Premises.
Tenant hereby waives any and all rights under and benefits of subsection 1 of
Section 1932 and Sections 1941 and 1942 of the California Civil Code or under
any similar law, statute, or ordinance now or hereafter in effect.


ARTICLE 8


ADDITIONS AND ALTERATIONS
8.1        Landlord's Consent to Alterations.  Tenant may not make any
improvements, alterations, additions or changes to the Premises or any
mechanical, plumbing or HVAC facilities or systems pertaining to the Premises
(collectively, the "Alterations") without first procuring the prior written
consent of Landlord to such Alterations, which consent shall be requested by
Tenant not less than fifteen (15) business days prior to the commencement
thereof, and which consent shall not be unreasonably withheld or delayed by
Landlord, provided it shall be deemed reasonable for Landlord to withhold or
delay its consent to any Alteration which adversely affects the structural
portions or the systems or equipment of the Building or is visible from the
exterior of the Building.  Notwithstanding the foregoing, Tenant shall be
permitted to make Alterations following ten (10) business days notice to
Landlord, but without Landlord's prior consent, to the extent that such
Alterations do not (i) adversely affect the systems and equipment of the
Building, exterior appearance of the Building, or structural aspects of the
Building, (ii) adversely affect the value of the Premises or Building, (iii)
require a building or construction permit, or (iv) cost more than Ten Thousand
and 00/100 Dollars ($10,000.00) for a particular job of work (the "Cosmetic
Alterations"). Landlord may impose, as a condition of its consent to any and all
Alterations or repairs of the Premises or about the Premises, such requirements
as Landlord in its reasonable discretion may deem desirable, including, but not
limited to, the requirement that Tenant utilize for such purposes only
contractors reasonably approved by Landlord, and any removal and/or restoration
obligations required to be performed pursuant to the TCCs of Section 8.4 of this
Lease. If Landlord shall give its consent, the consent shall be deemed
conditioned upon Tenant acquiring a permit to do the work from appropriate
governmental agencies, the furnishing of a copy of such permit to Landlord prior
to the commencement of the work, and the compliance by Tenant with all
conditions of said permit in a prompt and expeditious manner.  If such
Alterations will involve the use of or disturb hazardous materials or substances
existing in the Premises, Tenant shall comply with Landlord's rules and
regulations concerning such hazardous materials or substances. Tenant shall
construct such Alterations and perform such repairs in a good and workmanlike
manner, in conformance with any and all applicable federal, state, county or
municipal laws, rules and regulations and pursuant to a valid building permit,
issued by the city in which the Building is located (or other applicable
governmental authority), all in conformance with Landlord's construction rules
and regulations; provided, however, that prior to commencing to construct any
Alteration, Tenant shall meet with Landlord to discuss Landlord's design
parameters and code compliance issues. In the event Tenant performs any
Alterations in the Premises which require or give rise to governmentally
required changes to the "Base Building," as that term is defined below, then
Landlord shall, at Tenant's expense, make such changes to the Base Building.
Since all or a portion of the Project is or may become in the future certified
under the LEED (as that term is defined in Section 1.1.4 of Exhibit C) rating
system (or other applicable certification standard) (all in Landlord's sole and
absolute discretion), Tenant expressly acknowledges and agrees that without
limitation as to other grounds for Landlord withholding or delaying its consent
to any proposed Alteration, Landlord shall have the right to withhold or delay
its consent to any proposed Alteration in the event that such Alteration is not
compatible with such certification or recertification of the Project under such
LEED rating system (or other applicable certification standard). Tenant agrees
to seek and maintain a "LEED for Commercial Interiors" certification for any
Alterations. The "Base Building" shall include the structural portions of the
Building, and the public restrooms, elevators, exit stairwells and the systems
and equipment located in the internal core of the Building on the floor or
floors on which the Premises is located. In performing the work of any such
Alterations, Tenant shall have the work performed in such manner so as not to
obstruct access to the Project or any portion thereof, by any other tenant of
the Project, and so as not to obstruct the business of Landlord or other tenants
in the Project. Tenant shall retain any union trades to the extent designated by
Landlord.  Further, Tenant shall not use (and upon notice from Landlord shall
cease using) contractors, services, workmen, labor, materials or equipment that,
in Landlord's reasonable judgment, would disturb labor harmony with the
workforce or trades engaged in performing other work, labor or services in or
about the Building or the Common Areas. In addition to Tenant's obligations
under Article 9 of this Lease, upon completion of any Alterations, Tenant agrees
to cause a Notice of Completion to be recorded in the office of the Recorder of
the County of San Diego in accordance with Section 8182 of the Civil Code of the
State of California or any successor statute, and as a condition precedent to
the enforceability and validity of Landlord's consent, Tenant shall deliver to
the management office for the Project a reproducible copy of the "as built" and
CAD drawings of the Alterations, to the extent applicable, as well as all
permits, approvals and other documents issued by any governmental agency in
connection with the Alterations.
8.2        Payment for Improvements.  If payment is made directly to
contractors, Tenant shall (i) comply with Landlord's requirements for final lien
releases and waivers in connection with Tenant's payment for work to
contractors, and (ii) sign Landlord's standard contractor's rules and
regulations. If Tenant orders any work directly from Landlord, Tenant shall pay
to Landlord an amount equal to five percent (5%) of the cost of such work to
compensate Landlord for all overhead, general conditions, fees and other costs
"and expenses arising from Landlord's involvement with such work. If Tenant does
not order any work directly from Landlord, Tenant shall reimburse Landlord for
Landlord's reasonable, actual, out of-pocket costs and expenses actually
incurred in connection with Landlord's review of such work,
8.3        Construction Insurance. In addition to the requirements of Article 10
of this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of Such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries "Builder's All Risk" insurance in an amount reasonably
approved by Landlord covering the construction of such Alterations, and such
other insurance as Landlord may reasonably require, it being understood and
agreed that all of such Alterations shall be insured by Tenant pursuant to
Article 10 of this Lease immediately upon completion thereof. In addition,
Landlord may, in its reasonable discretion, require Tenant to obtain a lien and
completion bond or some alternate form of security satisfactory to Landlord in
an amount sufficient to ensure the lien-free completion of such Alterations and
naming Landlord as a co-obligee.
8.4        Landlord's Property.Landlord and Tenant hereby acknowledge and agree
that all Alterations, improvements, fixtures, equipment and/or appurtenances
which may be installed or placed in or about the Premises (excluding Tenant's
removable trade fixtures, furniture or non-affixed office equipment), from time
to time shall be at the sole cost of Tenant and shall be and become part of the
Premises and the property of Landlord, . Furthermore, Landlord may, at the time
Landlord consents to the installation/performance of any Alterations or
improvements, require Tenant, at Tenant's expense, to remove any such timely
identified Alterations or improvements upon the expiration or earlier
termination of this Lease, and to repair any damage to the Premises and Building
caused by such removal and return the affected portion of the Premises to a
building standard improved condition as determined by Landlord; provided,
however, if, in connection with its notice to Landlord with respect to any
Cosmetic Alterations, (x) Tenant requests Landlord's decision with regard to the
removal of such Cosmetic Alterations, and (y) Landlord thereafter agrees in
writing to waive the removal requirement with regard to such Cosmetic
Alterations, then Tenant shall not be required to so remove such Cosmetic
Alterations; provided further, however, that if Tenant requests such a
determination from Landlord and Landlord, within ten (10) business days
following Landlord's receipt of such request from Tenant with respect to
Cosmetic Alterations, fails to address the removal requirement with regard to
such Alterations or Cosmetic Alterations, Landlord shall be deemed to have
agreed to waive the removal requirement with regard to such Cosmetic
Alterations; provided further, however, if neither of the foregoing apply with
respect to Cosmetic Alterations, Landlord may, upon the expiration or earlier
termination of this Lease, require the Tenant to promptly remove "such Cosmetic
Alterations and return the affected portion of the Premises to a building
Standard improved condition as determined by Landlord. If Tenant fails to
complete such removal and/or to repair any damage caused by the removal of any
Alterations or improvements in the Premises, and/or to return the affected
portion of the Premises to a building standard improved condition as determined
by Landlord, then at Landlord's option, either (A) Tenant shall be deemed to be
holding over in the Premises and Rent shall continue to accrue in accordance
with the terms of Article 16, below, until such work shall be completed, and/or
(B) Landlord may do so and may charge the cost thereof to Tenant.  Tenant hereby
protects, defends, indemnifies and holds Landlord harmless from any liability,
cost, obligation, expense or claim of lien in any manner relating to the
installation, placement, removal or financing of any such Alterations,
improvements, fixtures and/or equipment in, on or about the Premises, which
obligations of Tenant shall survive the expiration or earlier termination of
this Lease.
 
ARTICLE 9
 
COVENANT AGAINST LIENS
 
Tenant shall keep the Project and Premises free, from  any lien§ or encumbrances
arising out of the work perforated, materials furnished or obligations incurred
by or on behalf of Tenant, and shall "protect, defend; indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys' fees and costs) arising
out of same or in Connection therewith,. Tenant shall give Landlord notice at
least twenty (20) days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under applicable laws) to
afford Landlord the opportunity of posting. and recording appropriate  notices
of non-responsibility. Tenant shall remove any such lien Or encumbrance: by bond
or otherwise within five (5) days after notice by Landlord, and if Tenant shall
fail to do so, Landlord may pay the amount necessary to remove such lien or
encumbrance, without being responsible for investigating the validity thereof.
 The amount so pant shall be deemed Additional Rent under, this Lease payable
upon demand, without limitation as to other remedies available to Landlord under
this Lease. Nothing contained in this .Lease shall authorize Tenant to do any
act which shall subject Landlord's title to the Building or Premises to any
liens or encumbrances whether claimed by operation of law or express or implied
contract. Any claim to a lien or encumbrance upon the Building or Premises
arising in connection with any such work or respecting the Premises not
performed by or at the request of Landlord shall be null and void, or at
Landlord's option shall attach only against Tenant's interest in the Premises
and shall in all respects be subordinate to Landlord's title to the Project,
Building and Premises.
 
ARTICLE 10
 
INDEMNIFICATION AND INSURANCE


10.1        Indemnification and Waiver. Tenant hereby assumes all risk of damage
to property or injury to persons in, upon or about the Premises from any cause
whatsoever and agrees that Landlord, its partners, subpartners and their
respective officers, agents, servants, employees, and independent contractors
(collectively, "Landlord Parties") shall not be liable for, and are hereby
released from any responsibility for, any damage either to person or property or
resulting from the loss of use thereof, which damage is sustained by Tenant or
by other persons claiming through Tenant. Tenant shall indemnify, defend,
protect, and hold harmless the Landlord Parties from and against any and all
loss, cost, damage, expense and liability (including without limitation court
costs and reasonable attorneys' fees) incurred in connection with or arising
from: (a) any causes in, on or about the Premises; (b) the use or occupancy of
the Premises by Tenant or any person claiming under Tenant; (c) any activity,
work, or thing done, or permitted or suffered by Tenant in or about the
Premises; (d) any acts, omission, or negligence of Tenant or any person claiming
under Tenant, or the contractors, agents, employees, invitees, or visitors of
Tenant or any such person, in, on or about the Project (collectively, "Tenant
Parties"); (e) any breach, violation, or non-performance by Tenant or any person
claiming under Tenant or the employees, agents, contractors, invitees, or
visitors of Tenant or any such person of any term, covenant, or provision of
this Lease or any law, ordinance, or governmental requirement of any kind; (1)
any injury or damage to the person, property, or business of Tenant, its
employees, agents, contractors, invitees, visitors, or any other person entering
upon the Premises under the express or implied invitation of Tenant; or (g) the
placement of any personal property or other items within the Premises.  Should
Landlord be named as a defendant in any suit brought against Tenant in
connection with or arising out of Tenant's occupancy of the Premises, Tenant
shall pay to Landlord its costs and expenses incurred in such suit, including
without limitation, its actual professional fees such as appraisers',
accountants' and attorneys' fees. Further, Tenant's agreement to indemnify
Landlord pursuant to this Section 10.1 is not intended and shall not relieve any
insurance carrier of its obligations under policies required to be carried by
Tenant pursuant to the provisions of this Lease, to the extent such policies
cover the matters subject to Tenant's indemnification obligations; nor shall
they supersede any inconsistent agreement of the parties set forth in any other
provision of this Lease. The provisions of this Section 10.1 shall survive the
expiration or sooner termination of this Lease with respect to any claims or
liability arising in connection with any event occurring prior to such
expiration or termination.
10.2            Tenant's Compliance With Landlord's Fire and Casualty
Insurance. Tenant shall, at Tenant's expense, comply with Landlord's insurance
company requirements pertaining to the use of the Premises. If Tenant's conduct
or use of the Premises causes any increase in the premium for such insurance
policies then Tenant shall reimburse Landlord for any such increase.  Tenant, at
Tenant's expense, shall comply with all rules, orders, regulations or
requirements of the American Insurance Association (formerly the National Board
of Fire Underwriters) and with any similar body.
10.3        Tenant's Insurance.  Throughout the Lease Term, Tenant shall
maintain the following coverages in the following amounts.  The required
evidence of coverage must be delivered to Landlord on or before the date
required under Section 10.4(1) sub-sections (x) and (y), or Section 10.4(11)
below (as applicable). Such policies shall be for a term of at least one (1)
year, or the length of the remaining term of this Lease, whichever is less.
10.3.1                Commercial General Liability Insurance, including Broad
Form contractual liability covering the insured against claims of bodily injury,
personal injury and property damage (including loss of use thereof) based upon
or arising out of Tenant's operations, occupancy or maintenance of the Project
and all areas appurtenant thereto. Such insurance shall be written on an
"occurrence" basis. Landlord and any other party the Landlord so specifies that
has a material financial interest in the Project, including Landlord's managing
agent, ground lessor and/or lender, if any, shall be named as additional
insureds as their interests may appear using Insurance Service Organization's
form CG2011 or a comparable form approved by Landlord. Tenant shall provide an
endorsement or policy excerpt showing that Tenant's coverage is primary and any
insurance carried by Landlord shall be excess and non-contributing. The coverage
shall also be extended to include damage caused by heat, smoke or fumes from a
hostile fire. The policy shall not contain any intra-insured exclusions as
between insured persons or organizations. This policy shall include coverage for
all liabilities assumed under this Lease as an insured contract for the
performance of all of Tenant's indemnity obligations under this Lease. The
limits of said insurance shall not, however, limit the liability of Tenant nor
relieve Tenant of any obligation hereunder. Limits of liability insurance shall
not be less than the following; provided, however, such limits may be achieved
through the use of an Umbrella/Excess Policy:


Bodily Injury
and                                                                                                                                                    
   $5,000,000 each occurrence
Property Damage Liability
Personal Injury and Advertising
Liability                                                                                          $5,000,000
each occurrence


Tenant Legal Liability/Damage to
Rented                                                                                          $1,000,000.00
Premises Liability
10.3.2                Property Insurance covering (i) all office furniture,
personal property, business and trade fixtures, office equipment, free-standing
cabinet work, movable partitions, merchandise and all other items of Tenant's
business personal property on the Premises installed by, for, or at the expense
of Tenant, (ii) any other improvements which exist in the Premises as of the
Lease Commencement Date (excluding the Base Building) (the "Original
Improvements"), and (iii) all Alterations performed in the Premises. Such
insurance shall be written on a Special Form basis, for the full replacement
cost value (subject to reasonable deductible amounts), without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include coverage for (a) all
perils included in the CP 10 30 04 02 Coverage Special Form, and (b) water
damage from any cause whatsoever, including, but not limited to, sprinkler
leakage, bursting, leaking or stoppage of any pipes, explosion, and backup or
overflow from sewers or drains.
10.3.2.1                  Increase in Project's Property Insurance. Tenant shall
pay for any increase in the premiums for the property insurance of the Project
if said increase is caused by Tenant's acts, omissions, use or occupancy of the
Premises.
10.3.2.2                    Property Damage.  Tenant shall use the proceeds from
any such insurance for the
replacement of personal property, trade fixtures, Original Improvements and
Alterations.
10.3.2.3                    No Representation of Adequate Coverage.  Landlord
makes no representation that
the limits or forms of coverage of insurance specified herein are adequate to
cover Tenant's property, business operations or obligations under this Lease.
10.3.2.4 Property Insurance Subrogation.   Landlord and Tenant intend that their
respective
property loss risks shall be borne by insurance carriers to the extent above
provided (and, in the case of Tenant, by an insurance carrier satisfying the
requirements of Section 10.4(i) below), and Landlord and Tenant hereby agree to
look solely to, and seek recovery only from, their respective insurance carriers
in the event of a property loss to the extent that such coverage is agreed to be
provided hereunder. The parties each hereby waive all rights and claims against
each other for such losses, and waive all rights of subrogation of their
respective insurers. Landlord and Tenant hereby represent and warrant that their
respective "all risk" property insurance policies include a waiver of (i)
subrogation by the insurers, and (ii) all rights based upon an assignment from
its insured, against Landlord and/or any of the Landlord Parties or Tenant
and/or any of the Tenant Parties (as the case may be) in connection with any
property loss risk thereby insured against  Tenant will cause all subtenants and
licensees of the Premises claiming by under, or through Tenant to execute and
deliver to Landlord a waiver of claims similar to the waiver in this Section
10.3.2A and to obtain such waiver of subrogation rights endorsements. If either
party hereto fails to maintain the waivers set forth in items (i) and (ii)
above, the party not maintaining the requisite waivers shall indemnify, defend,
protect, and hold harmless the other party for, from and against any and all
claims, losses, costs, damages, expenses and liabilities (including, without
limitation, court costs and reasonable attorneys' fees) arising out of resulting
from, or relating to such failure.
10.3.3                Business Income Interruption for one year (1) plus Extra
Expense insurance in such amounts as will reimburse Tenant for actual direct or
indirect loss of earnings attributable to the risks outlined in Section 10.3.2
above.
10.3.4                Worker's Compensation or other similar insurance pursuant
to all applicable state and local statutes and regulations, and Employer's
Liability with minimum limits of not less than $1,000,000 each
accident/employee/disease.
10.3.5                Commercial Automobile Liability Insurance covering all
Owned (if any), Hired, or Non-owned vehicles with limits not less than
$1,000,000 combined single limit for bodily injury and property damage.
10.4        Form of Policies. The minimum limits of policies of insurance
required of Tenant under this Lease shall in no event limit the liability of
Tenant under this Lease. Such insurance shall (i) be issued by an insurance
company having an AM Best rating of not less than A-X (or to the extent AM Best
ratings are no longer available, then a similar rating from another comparable
rating agency), or which is otherwise acceptable to Landlord and licensed to do
business in the State of California, (ii) be in form and content reasonably
acceptable to Landlord and complying with the requirements of Section 10.3
(including, Sections 10.3.1 through 10.3.5), (iii) Tenant shall not do or permit
to be done anything which invalidates the required insurance policies, and (iv)
provide that said insurance shall not be canceled or coverage changed unless
thirty (30) days' prior written notice shall have been given to Landlord and any
mortgagee of Landlord, the identity of whom has been provided to Tenant in
writing. Tenant shall deliver said certificates thereof and applicable
endorsements which meet the requirements of this Article 10 to Landlord on or
before (I) the earlier to occur of: (x) the Lease Commencement Date, and (y) the
date Tenant and/or its employees, contractors and/or agents first enter the
Premises for occupancy, construction of improvements, alterations, or any other
move-in activities, and (II) five (5) business days after the renewal of such
policies. In the event Tenant shall fail to procure such insurance, or to
deliver such policies or certificates and applicable endorsements, Landlord may,
at its option, after written notice to Tenant and Tenant's failure to obtain
such insurance within five (5) days thereafter, procure such policies for the
account of Tenant and the sole benefit of Landlord, and the cost thereof shall
be paid to Landlord after delivery to Tenant of bills therefor.
10.5            Additional Insurance Obligations.  Tenant shall cagy and
maintain during the entire Lease Term, at Tenant's sole cost and expense,
increased amounts of the insurance required to be carried by Tenant pursuant to
this Article 10 and such other reasonable types of insurance coverage and in
such reasonable amounts covering the Premises and Tenant's operations therein,
as may be reasonably requested by Landlord.
10.6        Third-Party Contractors. Tenant shall obtain and deliver to
Landlord, Third Party Contractor's certificates of insurance and applicable
endorsements at least seven (7) business days prior to the commencement of work
in or about the Premises by any vendor or any other third-party contractor
(collectively, a "Third Party Contractor"). All such insurance shall (a) name
Landlord as an additional insured under such party's liability policies as
required by Section 10.3.1 above and this Section 10.6, (b) provide a waiver of
subrogation in favor of Landlord under such Third Party Contractor's commercial
general liability insurance, (c) be primary and any insurance carried by
Landlord shall be excess and non-contributing, and (d) comply with Landlord's
minimum insurance requirements.
 
ARTICLE 11
 
DAMAGE AND DESTRUCTION
 
11.1        Repair of Damage to Premises by Landlord.  If the Base Building or
any Common Areas serving or providing access to the Premises shall be damaged by
a fire or any other casualty (collectively, a "Casualty"), Landlord shall
promptly and diligently, subject to reasonable delays for insurance adjustment
or other matters beyond Landlord's reasonable control, and subject to all other
terms of this Article 11, restore the Base Building and such Common Areas. Such
restoration shall be to substantially the same condition of the Base Building
and the Common Areas prior to the Casualty, except for modifications required by
zoning and building codes and other laws or by the holder of a mortgage on the
Building or Project or any other modifications to the Common Areas deemed
desirable by Landlord, provided access to the Premises and any common restrooms
serving the Premises shall not be materially impaired.  Tenant shall promptly
notify Landlord upon the occurrence of any damage to the Premises resulting from
a Casualty, and Tenant shall promptly inform its insurance carrier of any such
damage. Upon notice (the "Landlord Repair Notice") to Tenant from Landlord,
Tenant shall assign to Landlord (or to any party designated by Landlord) all
insurance proceeds payable to Tenant under Tenant's insurance required to be
carried under Section 10.3 of this Lease, and Landlord shall repair any injury
or damage to the Original Improvements installed in the Premises and shall
return such Original Improvements to their original condition; provided that if
the cost of such repair by Landlord exceeds the amount of insurance proceeds
received by Landlord from Tenant's insurance carrier, as assigned by Tenant, the
cost of such repairs shall be paid by Tenant to Landlord prior to Landlord's
repair of the damage. In the event that Landlord does not deliver the Landlord
Repair Notice within sixty (60) days following the date the Casualty becomes
known to Landlord, Tenant shall, at its sole cost and expense, repair any injury
or damage to the Original Improvements installed in the Premises and shall
return such Original Improvements to their original condition. Whether or not
Landlord delivers a Landlord Repair Notice, Tenant shall, prior to the
commencement of construction, submit to Landlord, for Landlord's review and
approval, all plans, specifications and working drawings relating thereto, and
Landlord shall select the contractors to perform such improvement work. Landlord
shall not be liable for any inconvenience or annoyance to Tenant or its
visitors, or injury to Tenant's business resulting in any way from such damage
or the repair thereof; provided however, that if such Casualty shall have
damaged the Premises or Common Areas necessary to Tenant's occupancy, and if
such damage is not the result of the willful misconduct of Tenant or Tenant's
employees, contractors, licensees, or invitees, Landlord shall allow Tenant a
proportionate abatement of Rent, during the time and to the extent the Premises
are unfit for occupancy for the purposes permitted under this Lease, and not
occupied by Tenant as a result thereof.  In the event that Landlord shall not
deliver the Landlord Repair Notice, Tenant's right to rent abatement pursuant to
the preceding sentence shall terminate as of the date which is reasonably
determined by Landlord to be the date Tenant should have completed repairs to
the Premises assuming Tenant used reasonable due diligence in connection
therewith.
11.2        Landlord's Option to Repair. Notwithstanding the terms of Section
11.1 of this Lease, Landlord may elect not to rebuild and/or restore the
Premises, Building and/or Project, and instead terminate this Lease by notifying
Tenant in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by Casualty, whether or not the Premises is
affected, and one or more of the following conditions is present: (i) in
Landlord's reasonable judgment, repairs cannot reasonably be completed within
one hundred eighty (180) days after the date of discovery of the damage (when
such repairs are made without the payment of overtime or other premiums); (ii)
the holder of any mortgage on the Building or Project or ground lessor with
respect to the Building or Project shall require that the insurance proceeds or
any portion thereof be used to retire the mortgage debt, or shall terminate the
ground lease, as the case may be; (iii) the damage is not fully covered by
Landlord's insurance policies; (iv) Landlord decides to rebuild the Building or
Common Areas so that they will be substantially different structurally or
architecturally; (v) the damage occurs during the last twelve (12) months of the
Lease Term; or (vi) any owner of any other portion of the Project, other than
Landlord, does not intend to repair the damage to such portion of the Project.
 Upon any such termination of this Lease pursuant to this Section 11.2, Tenant
shall pay the Base Rent and Additional Rent, properly apportioned up to such
date of termination, and both parties hereto shall thereafter be freed and
discharged of all further obligations hereunder, except as provided for in
provisions of this Lease which by their terms survive the expiration or earlier
termination of the Lease Term.
11.3        Waiver of Statutory Provisions.  The provisions of this Lease,
including this Article 11, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises, the Building or the Project, and any statute or regulation of
the state in which the Building is located, including, without limitation,
Sections 1932 (2) and 1933(4) of the California Civil Code, with respect to any
rights or obligations concerning damage or destruction in the absence of an
express agreement between the parties, and any other statute or regulation, now
or hereafter in effect, shall have no application to this Lease or any damage or
destruction to all or any part of the Premises, the Building or the Project.
ARTICLE 12
NON WAIVER
 
No waiver of any provision of this Lease shall be implied by any failure of
Landlord to enforce any remedy on account of the violation of such provision,
even if such violation shall continue or be repeated subsequently, any waiver by
Landlord of any provision of this Lease may only be in writing, and no express
waiver shall affect any provision other than the one specified in such waiver
and that one only for the time and in the manner specifically stated.  No
receipt of monies by Landlord from Tenant after the termination of this Lease
shall in any way alter the length of the Lease Term or of Tenant's right of
possession hereunder or after the giving of any notice shall reinstate, continue
or extend the Lease Term or affect any notice given Tenant prior to the receipt
of such monies, it being agreed that after the service of notice or the
commencement of a suit or after final judgment for possession of the Premises,
Landlord may receive and collect any Rent due, and the payment of said Rent
shall not waive or affect said notice, suit or judgment.
 
ARTICLE 13
 
CONDEMNATION
 
If the whole or any material part of the Premises, Building or Project shall be
taken by power of eminent domain or condemned by any competent authority for any
public or quasi-public use or purpose, or if any adjacent property or street
shall be so taken or condemned, or reconfigured or vacated by such authority in
such manner as to require the use, reconstruction or remodeling of any part of
the Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the applicable authority. Tenant
shall not because of such taking assert any claim against Landlord or the
authority for any compensation because of such taking and Landlord shall be
entitled to the entire award or payment in connection therewith, except that
Tenant shall have the right to file any separate claim available to Tenant for
any taking of Tenant's personal property and fixtures belonging to Tenant and
removable by Tenant upon expiration of the Lease Term pursuant to the terms of
this Lease, and for moving expenses, so long as such claims do not diminish the
award available to Landlord, its ground lessor with respect to the Building or
Project or its mortgagee, and such claim is payable separately to Tenant. All
Rent shall be apportioned as of the date of such termination. Tenant hereby
waives any and all rights it might otherwise have pursuant to Section 1265.130
of The California Code of Civil Procedure.
ARTICLE 14
ASSIGNMENT AND SUBLETTING
 
14.1        Transfers.  Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit any lien to
attach to, or otherwise transfer, this Lease or any interest hereunder, permit
any assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as "Transfers" and any person or entity to whom any Transfer is
made or sought to be made is hereinafter sometimes referred to as a
"Transferee"). In connection with any such Transfer contemplated by Tenant,
Tenant shall submit a written request for consent notice to Landlord, together
with any information reasonably required by Landlord which will enable Landlord
to determine (i) the financial responsibility, character, and reputation of the
proposed Transferee, (ii) the nature of such Transferee's business, (iii) the
proposed use of the applicable portion of the Premises (which applicable portion
of the Premises to which the proposed Transfer relates shall be known as the
"Subject Space"), and (iv) any other reasonable consent parameters.  Any
Transfer made without Landlord's prior written consent shall, at Landlord's
option, be null, void and of no effect, and shall, at Landlord's option,
constitute a default by Tenant under this Lease.  Whether or not Landlord
consents to any proposed Transfer, Tenant shall pay Landlord's review and
processing fees, as well as any reasonable professional fees (including, without
limitation, attorneys', accountants', architects', engineers' and consultants'
fees) incurred by Landlord, within thirty (30) days after written request by
Landlord, in an amount not to exceed Two Thousand Five Hundred and No/100
Dollars ($2,500.00) in the aggregate, but such limitation of fees shall only
apply to the extent such Transfer is in the ordinary course of business.
 Landlord and Tenant hereby agree that a proposed Transfer shall not be
considered "in the ordinary course of business" if such Transfer involves the
review of documentation by Landlord on more than two (2) occasions.
14.2        Landlord's Consent.   Landlord shall not unreasonably withhold or
delay its consent to any proposed Transfer of the Subject Space to the
Transferee on the terms specified in Tenant's notice pertaining to the
particular Transfer. Without limitation as to other reasonable grounds for
withholding or delaying consent, the parties hereby agree that it shall be
reasonable under this Lease and under any applicable law for Landlord to
withhold or delay consent to any proposed Transfer where one or more of the
following apply: (i) Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building or the
Project; (ii) Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested; (iii) Transferee
intends to use the Subject Space for purposes which are not permitted under this
Lease; (iv) Transferee is either a governmental agency or instrumentality
thereof; or (v) the proposed Transfer would cause a violation of another lease
for space in the Project, or would give an occupant of the Project a right to
cancel its lease. Notwithstanding anything to the contrary in this Lease, if
Tenant or any proposed Transferee claims that Landlord has unreasonably withheld
or delayed its consent under this Section 14.2 or otherwise has breached or
acted unreasonably under this Article 14, their sole remedies shall be a
declaratory judgment and an injunction for the relief sought without any
monetary damages, and Tenant hereby waives the provisions of Section 1995.310 of
the California Civil Code, or any successor statute, and all other remedies,
including, without limitation, any right at law or equity to terminate this
Lease, on its own behalf and, to the extent permitted under all applicable laws,
on behalf of the proposed Transferee. Tenant shall indemnify, defend and hold
harmless Landlord from any and all liability, losses, claims, damages, costs,
expenses, causes of action and proceedings involving any third party or parties
(including without limitation Tenant's proposed subtenant or assignee) who claim
they were damaged by Landlord's wrongful withholding, delaying or conditioning
of Landlord's consent.
14.3            Transfer Premium.  If Landlord consents to a Transfer, as a
condition thereto which the parties hereby agree is reasonable, Tenant shall pay
to Landlord fifty percent (50%) of any "Transfer Premium," as that term is
defined in this Section 14.3, received by Tenant from such Transferee.
 "Transfer Premium" shall mean all rent, additional rent or other consideration
payable by such Transferee in connection with the Transfer in excess of the Rent
and Additional Rent payable by Tenant under this Lease during the term of the
Transfer (on a per rentable square foot basis if less than all of the Premises
is transferred) after deducting the reasonable expenses incurred by Tenant for
(i) any changes, alterations and improvements to the Premises in connection with
the Transfer, (ii) any free base rent or other economic concessions reasonably
provided to the Transferee, (iii) any brokerage commissions in connection with
the Transfer, (iv) any attorneys' fees incurred by Tenant in connection with the
Transfer, and (v) any review and processing fees paid to Landlord in connection
with such Transfer. The "Transfer Premium" shall ' also include, but not be
limited to key money, bonus money or other cash consideration paid by Transferee
to Tenant in connection with such Transfer, and any payment in excess of fair
market value for services rendered by Tenant to Transferee or for assets,
fixtures, inventory, equipment, or furniture transferred by Tenant to Transferee
in connection with such Transfer.
14.4        Landlord's Option as to Subject Space.   Notwithstanding anything to
the contrary contained in this Article 14, Landlord shall have the option, by
giving written notice to Tenant within thirty (30) days after receipt of
Tenant's written request for consent to such Transfer, to recapture the Subject
Space. Such =attire notice' shall cancel and terminate this Lease with respect
to the Subject Space as of the effective date of the promised transfer. In the
event of a recapture by Landlord, if this Lease shall be canceled with respect
to less than the entire Premises; the rent reserved herein shall be prorated on
the basis of the number of rentable square feet retained by Tenant in proportion
to the number of rentable square feet contained in the Subject Space, and this
Lease as so amended shall continue thereafter in full force and effect, and upon
request of either party, the parties shall execute written confirmation of the
same.  If Landlord declines, or fails to elect in a timely manner to recapture
the Subject Space under this Section 14.4, then, provided Landlord has consented
to the proposed Transfer, Tenant shall be entitled to proceed to Transfer the
Subject Space to the proposed Transferee, subject to provisions of this Article
14.
14.5            Effect of Transfer. If Landlord consents to a Transfer, (i) the
TCCs of this Lease shall in no way be deemed to have been waived or modified,
(ii) such consent shall not be deemed consent to any further Transfer by either
Tenant or a Transferee, (iii) Tenant shall deliver to Landlord, promptly after
execution, an original executed copy of all documentation pertaining to the
Transfer in form reasonably acceptable to Landlord, (iv) Tenant shall furnish
upon Landlord's request a complete statement, certified by an independent
certified public accountant, or Tenant's chief financial officer, setting forth
in detail the computation of any Transfer Premium Tenant has derived and shall
derive from such Transfer, and (v) no Transfer relating to this Lease or
agreement entered into with respect thereto, whether with or without Landlord's
consent, shall relieve Tenant or any guarantor of the Lease from any liability
under this Lease, including, without limitation, in connection with the Subject
Space. Landlord or its authorized representatives shall have the right at all
reasonable times to audit the books, records and papers of Tenant relating to
any Transfer, and shall have the right to make copies thereof.  If the Transfer
Premium respecting any Transfer shall be found understated, Tenant shall, within
thirty (30) days after demand, pay the deficiency, and if understated by more
than two percent (2%), Tenant shall pay Landlord's costs of such audit.
14.6            Additional Transfers. For purposes of this Lease, the term
"Transfer" shall also include (i) if Tenant is a partnership, the withdrawal or
change, voluntary, involuntary or by operation of law, of more than fifty
percent (50%) or more of the partners, or transfer of more than fifty percent
(50%) or more of partnership interests, within a twelve (12)-month period, or
the dissolution of the partnership without immediate reconstitution thereof, and
(ii) if Tenant is a closely held corporation (i.e., whose stock is not publicly
held and not traded through an exchange or over the counter), (A) the
dissolution, merger, consolidation or other reorganization of Tenant or (B) the
sale or other transfer of an aggregate of more than fifty percent (50%) or more
of the voting shares of Tenant (other than to immediate family members by reason
of gift or death), within a twelve (12)-month period, or (C) the sale, mortgage,
hypothecation or pledge of an aggregate of more than fifty percent (50%) or more
of the value of the unencumbered assets of Tenant within a twelve (12)-month
period.
14.7            Occurrence of Default.  Any Transfer hereunder shall be
subordinate and subject to the provisions of this Lease, and if this Lease shall
be terminated during the term of any Transfer, Landlord shall have the right to:
(i) treat such Transfer as cancelled and repossess the Subject Space by any
lawful means, or (ii) require that such Transferee attorn to and recognize
Landlord as its landlord under any such Transfer. If Tenant shall be in default
under this Lease, Landlord is hereby irrevocably authorized, as Tenant's agent
and attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant's obligations under this Lease) until such default is cured.
 Such Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant.  Upon
any assignment, the assignee shall assume in writing all obligations and
covenants of Tenant thereafter to be performed or observed under this Lease. No
collection or acceptance of rent by Landlord from any Transferee shall be deemed
a waiver of any provision of this Article 14 or the approval of any Transferee
or a release of Tenant from any obligation under this Lease, whether theretofore
or thereafter accruing. In no event shall Landlord's enforcement of any
provision of this Lease against any Transferee be deemed a waiver of Landlord's
right to enforce any term of this Lease against Tenant or any other person.  If
Tenant's obligations hereunder have been guaranteed, Landlord's consent to any
Transfer shall not be effective unless the guarantor also consents to such
Transfer.
14.8                                                                                                                                      Deemed
Consent Transfers.  Notwithstanding anything to the contrary contained in this
Lease, (A) an assignment or subletting of all or a portion of the Premises to an
affiliate of Tenant (an entity which is controlled by, controls, or is under
common control with, Tenant as of the date of this Lease), (B) a sale of
corporate shares of capital stock in Tenant in connection with an initial public
offering of Tenant's stock on a nationally-recognized stock exchange, (C) an
assignment of the Lease to an entity which acquires all or substantially all of
the stock or assets of Tenant, or (D) an assignment of the Lease to an entity
which is the resulting entity of a merger or consolidation of Tenant during the
Lease Term, shall not be deemed a Transfer requiring Landlord's consent under
this Article 14 (any such assignee or sublessee described in items (A) through
(D) of this Section 14.8 is hereinafter referred to as a "Permitted
Transferee"), provided that (i) Tenant notifies Landlord at least thirty (30)
days prior to the effective date of any such assignment or sublease and promptly
supplies Landlord with any documents or information reasonably requested by
Landlord regarding such Transfer or Permitted Transferee as set forth above,
(ii) Tenant is not in default, beyond the applicable notice and cure period, and
such assignment or sublease is not a subterfuge by Tenant to avoid its
obligations under this Lease, (iii) such Permitted Transferee shall be of a
character and reputation consistent with the quality of the Building, (iv) such
Permitted Transferee shall have a tangible net worth (not including goodwill as
an asset) computed in accordance with generally accepted accounting principles
("Net Worth") at least equal to the greater of (I) the Net Worth of Original
Tenant on the date of this Lease, and (2) the Net Worth of Tenant on the day
immediately preceding the effective date of such assignment or sublease, (v) no
assignment or sublease relating to this Lease, whether with or without
Landlord's consent, shall relieve Tenant from any liability under this Lease,
and (vi) the liability of such Permitted Transferee under either an assignment
or sublease shall be joint and several with Tenant.  An assignee of Tenant's
entire interest in this Lease who qualifies as a Permitted Transferee may also
be referred to herein as a "Permitted Transferee Assignee." "Control," as used
in this Section 14.8, shall mean the ownership, directly or indirectly, of more
than fifty percent (50%) of the voting securities of, or possession of the right
to vote, in the ordinary direction of its affairs, of more than fifty percent
(50%) of the voting interest in, any person or entity.
 
ARTICLE 15
 
SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES
 
15.1            Surrender of Premises. No act or thing done by Landlord or any
agent or employee of Landlord during the Lease Term shall be deemed to
constitute an acceptance by Landlord of a surrender of the Premises unless such
intent is specifically acknowledged in writing by Landlord. The delivery of keys
to the Premises to Landlord or any agent or employee of Landlord shall not
constitute a surrender of the Premises or effect a termination of this Lease,
whether or not the keys are thereafter retained by Landlord, and notwithstanding
such delivery Tenant shall be entitled to the return of such keys at any
reasonable time upon request until this Lease shall have been properly
terminated.  The voluntary or other surrender of this Lease by Tenant, whether
accepted by Landlord or not, or a mutual termination hereof, shall not work a
merger, and at the option of Landlord shall operate as an assignment to Landlord
of all subleases or subtenancies affecting the Premises or terminate any or all
such sublessees or subtenancies.
15.2            Removal of Tenant Property by Tenant.  Upon the expiration of
the Lease Term, or upon any earlier termination of this Lease, Tenant shall,
subject to the provisions of this Article 15, quit and surrender possession of
the Premises to Landlord in as good order and condition as when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, reasonable wear
and tear and repairs which are specifically made the responsibility of Landlord
hereunder excepted.  Upon such expiration or termination, in addition to
Tenant's obligations under Section 29.26, below, Tenant shall, without expense
to Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, business and trade fixtures,
free-standing cabinet work, server and telephone equipment, movable partitions
and other articles of personal property owned by Tenant or installed or placed
by Tenant at its expense in the Premises, and such similar articles of any other
persons claiming under Tenant, as Landlord may, in its sole discretion, require
to be removed, and Tenant shall repair at its own expense all damage to the
Premises and Building resulting from such removal.
 
ARTICLE 16
 
HOLDING OVER
 
If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term, and in such case Rent shall
be payable at a monthly rate equal to the product of (A) the greater of (i) the
Rent applicable during the last rental period of the Lease Term under this
Lease, and (ii) the then fair market value applicable to the Premises as
reasonably determined by Landlord, and (B) 'a percentage equal to (i) one
hundred fifty percent (150%) during the first two (2) months immediately
following the expiration or earlier termination of the Lease Term, and (ft) two
hundred percent (200%) thereafter. Such month-to-month tenancy shall be subject
to every other applicable term, covenant and agreement contained herein, Nothing
contained in this Article 16 shall be construed as consent by Landlord to any
holding over by Tenant, and Landlord expressly reserves the right to require
Tenant to surrender possession of the Premises to Landlord as provided in this
Lease upon the expiration or other termination of this Lease. The provisions of
this Article 16 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law. If Tenant fails to
surrender the Premises upon the termination or expiration of this Lease, in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
protect, defend, indemnify and hold Landlord harmless from all loss, costs
(including reasonable attorneys' fees) and liability resulting from such
failure, including, without limiting the generality of the foregoing, any claims
made by any succeeding tenant founded upon such failure to surrender and any
lost profits to Landlord resulting therefrom.
 
ARTICLE 17
 
ESTOPPEL CERTIFICATES
 
Within ten (10) days following a request in writing by Landlord, Tenant shall
execute, acknowledge and deliver to Landlord an estoppel certificate, which, as
submitted by Landlord, shall be substantially in the form of Exhibit E, attached
hereto (or such other form as may be required by any prospective mortgagee or
purchaser of the Project, or any portion thereof), indicating therein any
exceptions thereto that may exist at that time, and shall also contain any other
information reasonably requested by Landlord or Landlord's mortgagee or
prospective mortgagee. Any such certificate may be relied upon by any
prospective mortgagee or purchaser of all or any portion of the Project. Tenant
shall execute and deliver whatever other instruments may be reasonably required
for such purposes. At any time during the Lease Term Landlord may require Tenant
to provide Landlord with a current financial statement and financial statements
of the two (2) years prior to the current financial statement year. Such
statements shall be prepared in accordance with generally accepted accounting
principles and, if such is the normal practice of Tenant, shall be audited by an
independent certified public accountant.  Failure of Tenant to timely execute,
acknowledge and deliver such estoppel certificate or other instruments shall
constitute an acceptance of the Premises and an acknowledgment by Tenant that
statements included in the estoppel certificate are true and correct, without
exception.
 
ARTICLE 18
 
SUBORDINATION
 
This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Building
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances, or the
lessors under such ground lease or underlying leases, require in writing that
this Lease be superior thereto. Tenant covenants and agrees in the event any
proceedings are brought for the foreclosure of any such mortgage or deed in lieu
thereof (or if any ground lease is terminated) to attorn without any deductions
or setoffs whatsoever, to the lienholder or purchaser or any successors thereto
upon any such foreclosure sale or deed in lieu thereof (or, to the ground
lessor), if so requested to do so by such purchaser or lienholder or ground
lessor, and to recognize such purchaser' or lienholder or ground lessor as the
lessor under this Lease, provided such lienholder or purchaser or ground lessor
shall agree to accept this Lease and not disturb Tenant's occupancy, so long as
Tenant tamely pays the rent and observes and performs the TCCs of this Lease to
be observed and performed by Tenant. Landlord's interest herein may be assigned
as security at any time to any lienholder.   Tenant shall, within five (5) days
of request by Landlord, execute Such farther instruments or assurances as
Landlord may reasonably deem necessary to evidence   confirm the subordination
or superiority of this Lease to any such Mortgages, trust deeds, ground leases
or underlying teases. Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate. Or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.
 
ARTICLE 19
 
DEFAULTS; REMEDIES
 
19.1        Events of Default. The occurrence of any of the following shall
constitute a default of this Lease by Tenant:
19.1.1                Any failure by Tenant to pay any Rent or any other charge
required to be paid under this Lease, or any part thereof, when due unless such
failure is cured within five (5) business days after notice; or
19.1.2                Except where a specific time period is otherwise set forth
for Tenant's performance in this Lease, in which event the failure to perform by
Tenant within such time period shall be a default by Tenant under this Section
19.1.2, any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided that if the nature of such default is such that the
same cannot reasonably be cured within a thirty (30) day period, Tenant shall
not be deemed to be in default if it diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure such default, but
in no event exceeding a period of time in excess of sixty (60) days after
written notice thereof from Landlord to Tenant; or
19.1.3 To the extent permitted by law,  (i) Tenant or any guarantor of this
Lease being placed into receivership or conservatorship, or becoming subject to
similar proceedings under Federal or State law, or  (ii) a general assignment by
Tenant or any guarantor of this Lease for the benefit of creditors, or (iii) the
taking of any corporate action in furtherance of bankruptcy or dissolution
whether or not there exists any proceeding under an insolvency or bankruptcy
law, or (iv) the filing by or against Tenant or any guarantor of any proceeding
under an insolvency or bankruptcy law, unless in the case of such a proceeding
filed against Tenant or any guarantor the same is dismissed within sixty (60)
days, or (v) the appointment of a trustee or receiver to take possession of all
or substantially all of the assets of Tenant or any guarantor, unless possession
is restored to Tenant or such guarantor within thirty (30) days, or (vi) any
execution or other judicially authorized seizure of all or substantially all of
Tenant's assets located upon the Premises or of Tenant's interest in this Lease,
unless such seizure is discharged within thirty (30) days; or
19.1.4                Abandonment or vacation of all or a substantial portion of
the Premises by Tenant; or
19.1.5                The failure by Tenant to observe or perform according to
the provisions of Articles 5, 14, 17 or 18 of this Lease where such failure
continues for more than two (2) business days after notice from Landlord; or
19.1.6 Tenant's  failure  to  occupy  the  Premises  within  ten  (10)  business
 days  after  the  Lease Commencement Date. The notice periods provided herein
are in lieu of, and not in addition to, any notice periods provided by law.
19.2            Remedies Upon Default.  Upon the occurrence of any event of
default by Tenant, Landlord shall have, in addition to any other remedies
available to Landlord at law or in equity (all of which remedies shall be
distinct, separate and cumulative), the option to pursue any one or more of the
following remedies, each and all of which shall be cumulative and nonexclusive,
without any notice or demand whatsoever.
19.2.1                Terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy which it may have for
possession or arrearages in rent, enter upon and take possession of the Premises
and expel or remove Tenant and any other person who may be occupying the
Premises or any part thereof, without being liable for prosecution or any claim
for damages therefor; and Landlord may recover from Tenant the following: (a)The
worth at the time of award of any unpaid rent which has been earned at the time
of such termination; plus (b)The worth at the time of award of the amount by
which the unpaid rent which would have been earned after termination until the
time of award exceeds the amount of such rental loss that Tenant proves could
have been reasonably avoided; plus (c) The worth at the time of award of the
amount by which the unpaid rent for the balance of the Lease Term after the time
of award exceeds the amount of such rental loss that Tenant proves could have
been reasonably avoided; plus (d) Any other amount necessary to compensate
Landlord for all the detriment proximately caused by Tenant's failure to perform
its obligations under this Lease or which in the ordinary course of things would
be likely to result therefrom, specifically including but not limited to,
brokerage commissions and advertising expenses incurred, expenses of remodeling
the Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant; and
(e)At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law. The term
"rent" as used in this Section 19.2 shall be deemed to be and to mean all sums
of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others.  As used in Sections 19.2.1(0 and 02),
above, the "worth at the time of award" shall be computed by allowing interest
at the Interest Rate.  As used in Section 19.2.1(c), above, the "worth at the
time of award" shall be computed by discounting such amount at the discount rate
of the Federal Reserve Bank of San Francisco at the time of award plus one
percent (1%).
19.2.2 Landlord shall have the remedy described in California Civil Code Section
1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).  Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.
19.2.3                Landlord shall at all times have the rights and remedies
(which shall be cumulative with each other and cumulative and in addition to
those rights and remedies available under Sections 19.2.1 and 19.2.2, above, or
any law or other provision of this Lease), without prior demand or notice except
as required by applicable law, to seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Lease, or restrain or enjoin a
violation or breach of any provision hereof.
19.3            Subleases of Tenant.  Whether or not Landlord elects to
terminate this Lease on account of any default by Tenant, as set forth in this
Article 19, Landlord shall have the right to terminate any and all subleases,
licenses, concessions or other consensual arrangements for possession entered
into by Tenant and affecting the Premises or may, in Landlord's sole discretion,
succeed to Tenant's interest in such subleases, licenses, concessions or
arrangements.  In the event of Landlord's election to succeed to Tenant's
interest in any such subleases, licenses, concessions or arrangements, Tenant
shall, as of the date of notice by Landlord of such election, have no further
right to or interest in the rent or other consideration receivable thereunder.
19.4            Form of Payment After Default. Following the occurrence of an
event of default by Tenant, Landlord shall have the right to require that any or
all subsequent amounts paid by Tenant to Landlord hereunder, whether to cure the
default in question or otherwise, be paid in the form of cash, money order,
cashier's or certified check drawn on an institution acceptable to Landlord, or
by other means approved by Landlord, notwithstanding any prior practice of
accepting payments in any different form.
19.5        Efforts to Relet.  No re-entry or repossession, repairs,
maintenance, changes, alterations and additions, reletting, appointment of a
receiver to protect Landlord's interests hereunder, or any other action or
omission by Landlord shall be construed as an election by Landlord to terminate
this Lease or Tenant's right to possession, or to accept a surrender of the
Premises, nor shall same operate to release Tenant in whole or in part from any
of Tenant's obligations hereunder, unless express written notice of such
intention is sent by Landlord to Tenant. Tenant hereby irrevocably waives any
right otherwise available under any law to redeem or reinstate this Lease.
19.6        Landlord Default.  Notwithstanding anything to the contrary set
forth in this Lease, Landlord shall be in default in the performance of any
obligation required to be performed by Landlord pursuant to this Lease if
Landlord fails to perform such obligation within thirty (30) days after the
receipt of notice from Tenant specifying in detail Landlord's failure to
perform; provided, however, if the nature of Landlord's obligation is such that
more than thirty (30) days are required for its performance, then Landlord shall
not be in default under this Lease if it shall commence such performance within
such thirty (30) day period and thereafter diligently pursues the same to
completion. Upon any such default by Landlord under this Lease, Tenant may
except as otherwise specifically provided in this Lease to the contrary,
exercise any of its rights provided at law or in equity.  Any award from a court
or arbitrator in favor of Tenant requiring payment by Landlord which is not paid
by Landlord within the time period directed by such award, may be offset by
Tenant from Rent next due and payable under this Lease; provided, however,
Tenant may not deduct the amount of the award against more than fifty percent
(50%) of Base Rent next due and owing (until such time as the entire amount of
such judgment is deducted) to the extent following a foreclosure or a
deed-in-lieu of foreclosure.
 
ARTICLE 20
 
COVENANT OF OUIET ENJOYMENT
 
Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other TCCs, provisions and agreements herein contained on the part of Tenant to
be kept, observed and performed, shall, during the Lease Term, peaceably and
quietly have, hold and enjoy the Premises subject to the TCCs, provisions and
agreements hereof without interference by any persons lawfully claiming by or
through Landlord. The foregoing covenant is in lieu of any other covenant
express or implied.
 
ARTICLE 21
 
SECURITY DEPOSIT
 
Concurrent with Tenant's execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the "Security Deposit") in the amount set forth in
Section 8 of the Summary, as security for the faithful performance by Tenant of
all of its obligations under this Lease. If Tenant defaults with respect to any
provisions of this Lease, including, but not limited to, the provisions relating
to the payment of Rent, the removal of property and the repair of resultant
damage, Landlord may, without notice to Tenant, but shall not be required to
apply all or any part of the Security Deposit for the payment of any Rent or any
other sum in default and Tenant shall, upon demand therefor, restore the
Security Deposit to its original amount.  Any unapplied portion of the Security
Deposit shall be returned to Tenant, or, at Landlord's option, to the last
assignee of Tenant's interest hereunder, within sixty (60) days following the
expiration of the Lease Term.  Tenant shall not be entitled to any interest on
the Security Deposit. Tenant hereby irrevocably waives and relinquishes any and
all rights, benefits, or protections, if any, Tenant now has, or in the future
may have, under Section 1950.7 of the California Civil Code, any successor
statute, and all other provisions of law, now or hereafter in effect, including,
but not limited to any provision of law which (i) establishes the time -frame by
which a landlord must refund a security deposit under a lease, or (ii) provides
that a landlord may claim from a security deposit only those sums reasonably
necessary to remedy defaults in the payment of rent, to repair damage caused by
a tenant or to clean the subject premises. Tenant acknowledges and agrees that
(A) any statutory time flames for the return of a security deposit are
superseded by the express period identified in this Article 21, above, and (B)
rather than be so limited, Landlord may claim from the Security Deposit (i) any
and all sums expressly identified in this Article 21, above, and (ii) any
additional sums reasonably necessary to compensate Landlord for any and all
losses or damages caused by Tenant's default of this Lease, including, but not
limited to all damages or rent due upon termination of this Lease pursuant to
Section 1951.2 of the California Civil Code.
 
ARTICLE 22
 
INTENTIONALLY OMITTED
 
ARTICLE 23
 
SIGNS
 
23.1        Full Floors. Subject to Landlord's prior written approval, in its
sole discretion, and provided all signs are in keeping with the quality, design
and style of the Building and Project, Tenant, if the Premises comprise an
entire floor of the Building, at its sole cost and expense, may install
identification signage anywhere in the Premises including in the elevator lobby
of the Premises, provided that such signs must not be visible from the exterior
of the Building.
23.2        Multi-Tenant Floors. If other tenants occupy space on the floor on
which the Premises is located, Tenant's identifying signage shall be provided by
Landlord, at Tenant's cost, and such signage shall be comparable to that used by
Landlord for other similar floors in the Building and shall comply with
Landlord's Building standard signage program.


23.3        Tenant's Signage. Tenant shall be entitled to install the following
signage in connection with Tenant's lease of the Premises (collectively, the
"Tenant's Signage"):

(i) Non-exclusive Building-top signage consisting of one(1) building-top sign
(maximum size per building-top sign is100 square feet pursuant to the signage
guidelines for the Project) identifying Tenant's name or logo located at the top
of the Building in one (1) location.

(ii)        One strip (lowest location) of non-exclusive signage on the monument
located adjacent to the entrance of the Building  (the "Building Monument
Sign"); provided, however, Landlord shall be able to locate its standard
identification signage on the Building Monument Sign (below Tenant's strip and
the other strips available for the identification of other Building tenants).
(iii)        Non-exclusive identification signage(highest location) on the small
head-stone located adjacent to the Judicial Drive entrance to the Project (the
"Head-Stone Sign"); provided,  however, Landlord shall be able to  locate  its
standard identification signage on the Head-Stone Sign (below Tenant's signage
and any other identification signage for other Building tenants).


23.3.1                Specifications and Permits. Tenant's Signage shall set
forth Tenant's name and logo as determined by Tenant in its sole discretion;
provided, however, in no event shall Tenant's Signage include an "Objectionable
Name," as that term is defined in Section 23.3.2, of this Lease. The graphics,
materials, color, design, lettering, lighting, size, illumination,
specifications and exact location of Tenant's Signage (collectively, the "Sign
Specifications") shall be subject to the prior written approval of Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed, and
shall be consistent and compatible with the quality and nature of the Project
and the Building Standard Signage Specifications. For purposes of this Section
23.3.1, the reference to "name" shall mean name and/or logo. In addition,
Tenant's Signage shall be subject to Tenant's receipt of all required
governmental permits and approvals and shall be subject to all Applicable Law
and to any covenants, conditions and restrictions affecting the Project.
 Landlord shall use commercially reasonable efforts to assist Tenant in
obtaining all necessary governmental permits and approvals for Tenant's Signage.
Tenant hereby acknowledges that, notwithstanding Landlord's approval of Tenant's
Signage, Landlord has made no representation or warranty to Tenant with respect
to the probability of obtaining all necessary governmental approvals and permits
for Tenant's Signage.  In the event Tenant does not receive the necessary
governmental approvals and permits for Tenant's Signage, Tenant's and Landlord's
rights and obligations under the remaining TCCs of this Lease shall be
unaffected.


23.3.2                Objectionable Name. To the extent Original Tenant or its
Permitted Transferees desires to change the name and/or logo set forth on
Tenant's Signage, such name and/or logo shall not have a name which relates to
an entity which is of a character or reputation, or is associated with a
political faction or orientation, which is inconsistent with the quality of the
Project, or which would otherwise reasonably offend a landlord of the Comparable
Buildings (an "Objectionable Name"). The parties hereby agree that the name
"eBioscience, Inc." or any reasonable derivation thereof, shall not be deemed an
Objectionable Name.


23.3.3                Termination of Right to Tenant's Signage.  The rights
contained in this Section 23.3 shall be personal to the Original Tenant, and may
only be exercised by the Original Tenant or its Permitted Transferees (and not
any other assignee, sublessee or other transferee of the Original Tenant's
interest in this Lease) if (i) the Original Tenant or its Permitted Transferees
is in occupancy of no less than sixty percent (60%) of the then existing
Premises, and (ii) Tenant has not been in economic default or material
non-economic default under this Lease (beyond any applicable notice and cure
periods) more than once during the prior twelve (12) month period, and (iv)
Tenant has not been in economic default or material noneconomic default under
this Lease (beyond any applicable notice and cure periods) more than three (3)
times throughout the entire Lease Term.
23.3.4 Cost and Maintenance.   The costs of the actual signs comprising Tenant's
Signage and the installation, design, construction, and any and all other costs
associated with Tenant's Signage, including, without limitation, utility charges
and hook-up fees, permits, and maintenance and repairs, shall be the sole
responsibility of Tenant.  Should Tenant's Signage require repairs and/or
maintenance, as determined in Landlord's reasonable judgment, Landlord shall
have the right to provide Notice thereof to Tenant and Tenant shall cause such
repairs and/or maintenance to be performed within thirty (30) days after receipt
of such Notice from Landlord, at Tenant's sole cost and expense; provided,
however, if such repairs and/or maintenance are reasonably expected to require
longer than thirty (30) days to perform, Tenant shall commence such repairs
and/or maintenance within such thirty (30) day period and shall diligently
prosecute such repairs and maintenance to completion.  Should Tenant fail to
perform such repairs and/or maintenance within the periods described in the
immediately preceding sentence, Landlord shall, upon the delivery of an
additional five (5) business days' prior written notice, have the right to cause
such work to be performed and to charge Tenant as Additional Rent for the Actual
Cost of such work. Upon the expiration or earlier termination of this Lease,
Tenant shall, at Tenant's sole cost and expense, cause Tenant's Signage to be
removed and shall cause the areas in which such Tenant's Signage was located to
be restored to the condition existing immediately prior to the placement of such
Tenant's Signage.  If Tenant fails to timely remove such Tenant's Signage or to
restore the areas in which such Tenant's Signage was located, as provided in the
immediately preceding sentence, then Landlord may perform such work, and all
Actual Costs incurred by Landlord in so performing shall be reimbursed by Tenant
to Landlord within thirty (30) days after Tenant's receipt of an invoice
therefor. The TCCs of this Section 23.3.4 shall survive the expiration or
earlier termination of this Lease.
ARTICLE 24
 
COMPLIANCE WITH LAW
 
Landlord shall comply with all Applicable Laws relating to the Base Building,
provided that compliance with such Applicable Laws is not the responsibility of
Tenant under this Lease, and provided further that Landlord's failure to comply
therewith would prohibit Tenant from obtaining or maintaining a certificate of
occupancy for the Premises, or would unreasonably and materially affect the
safety of Tenant's employees or create a significant health hazard for Tenant's
employees.  Landlord shall be permitted to include in Operating Expenses any
costs or expenses incurred by Landlord under this Article 24 to the extent
consistent with the terms of Section 1.1.4 of Exhibit C. Tenant shall not do
anything or suffer anything to be done in or about the Premises which will in
any way conflict with any law, statute, ordinance or other governmental rule,
regulation or requirement now in force or which may hereafter be enacted or
promulgated (collectively, "Applicable Laws"). At its sole cost and expense,
Tenant shall promptly comply with all such governmental measures (including the
making of any alterations to the Premises required by Applicable Laws). Should
any standard or regulation now or hereafter be imposed on Landlord or Tenant by
a state, federal or local governmental body charged with the establishment
regulation and enforcement of occupational, health or safety standards for
employers, employees, landlords or tenants, then Tenant agrees, at its sole cost
and expense, to comply promptly with such standards or regulations. The judgment
of any court of competent jurisdiction or the admission of Tenant in any
judicial action, regardless of whether Landlord is a party thereto, that Tenant
has violated any of said governmental measures, shall be conclusive of that fact
as between Landlord and Tenant.
 
ARTICLE 25
 
LATE CHARGES
 
If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee when due, then Tenant shall pay to
Landlord a late charge equal to five percent (5%) of the overdue amount plus any
attorneys' fees inclined by Landlord by reason of Tenant's failure to pay Rent
and/or other charges when due hereunder; provided, however, with regard to the
first such failure in any twelve (12) month period, Landlord will waive such
late charge to the extent Tenant cures such failure within five (5) business
days following Tenant's receipt of written notice from Landlord that the same
was not received when due. The late charge shall be deemed Additional Rent and
the right to require it shall be in addition to all of Landlord's other rights
and remedies hereunder or at law and shall not be construed as liquidated
damages or as limiting Landlord's remedies in any manner.  In addition to the
late charge described above, any Rent or other amounts owing hereunder which are
not paid within ten (10) days after the date they are due shall bear interest
from the date when due until paid at the "Interest Rate." For purposes of this
Lease, the "Interest Rate" shall be an annual rate equal to the lesser of (i)
the annual "Bank Prime Loan" rate cited in the Federal Reserve Statistical
Release Publication H.I5(519), published weekly (or such other comparable index
as Landlord and Tenant shall reasonably agree upon if such rate ceases to be
published), plus four (4) percentage points, and (ii) the highest rate permitted
by applicable law.
 
ARTICLE 26
 
LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
 
All covenants and agreements to be kept or performed by Tenant under this Lease
shall be performed by Tenant at Tenant's sole cost and expense and without any
reduction of Rent. If Tenant shall fail to perform any of its obligations under
this Lease, within a reasonable time after such performance is required by the
terms of this Lease, Landlord may, but shall not be obligated to, after
reasonable prior notice to Tenant, make any such payment or perform any such act
on Tenant's part without waiving its right based upon any default of Tenant and
without releasing Tenant from any obligations hereunder. Except as may be
specifically provided to the contrary in this Lease, Tenant shall pay to
Landlord, within fifteen (15) days after delivery by Landlord to Tenant of
statements therefor: (i) sums equal to expenditures reasonably made and
obligations incurred by Landlord in connection with the remedying by Landlord of
Tenant's defaults pursuant to the provisions of this Article 26; (ii) sums equal
to all losses, costs, liabilities, damages and expenses referred to in Article
10 of this Lease; and (iii) sums equal to all expenditures made and obligations
incurred by Landlord in collecting or attempting to collect the Rent or in
enforcing or attempting to enforce any rights of Landlord under this Lease or
pursuant to law, including, without limitation, all legal fees and other amounts
so expended. Tenant's obligations under this Article 26 shall survive the
expiration or sooner termination of the Lease Tenn.
 
ARTICLE 27
 
ENTRY BY LANDLORD.
 
Landlord reserves the right at all reasonable times and upon reasonable notice
to the Tenant to enter the Premises tort (i) inspect them;  (ii) show the
Premises to prospective purchasers; mortgagees or tenants, or to the ground or
underlying lessors; (iii) post notices of non-responsibility; or (iv) alter,
improve or repair the Premises or the Building if necessary to comply with
current building codes or other applicable laws, or for structural alteration%
repairs or improvements to the Building. Notwithstanding anything to the
contrary contained in this Article 27, Landlord may enter the Premises at any
time to (A) perform services required of Landlord; (B) take possession due to
any breach of this Lease in the manner provided herein; and (C) perform any
covenants of Tenant which Tenant fails to perform.  Any such entries shall be
without the abatement of Rent and shall include the right to take such
reasonable steps as required to accomplish the stated purposes. Tenant hereby
waives any claims for damages or for any injuries or inconvenience to or
interference with Tenant's business% lost profits, any loss of occupancy or
quiet enjoyment of the Premises, and any other loss occasioned thereby. For each
of the above purpose% Landlord shall at all times have a key with which to
unlock all the doors in the Premises, excluding Tenant's vaults, safes and
special security areas designated in advance by Tenant In an emergency, Landlord
shall have the right to use any means that Landlord may deem proper to open the
doors in and to the Premises. Any entry into the Premises in the manner
hereinbefore described shall not be deemed to be a forcible or unlawful entry
into, or a detainer of, the Premises, or an actual or constructive eviction of
Tenant from any portion of the Premises.
ARTICLE 28


TENANT PARKING
Tenant shall, during the Lease Term (including any extensions thereof), be
entitled to use commencing on the Lease Commencement Date, the amount of
unreserved and reserved parking passes set forth in Section 9 of the Summary,
all of which parking passes shall pertain to the Project parking facilities.
Tenant's unreserved and reserved parking passes shall be without charge for the
initial Lease Term only (excepting only any parking taxes or other charges
imposed by governmental authorities in connection with the use of such parking
[as more particularly contemplated below]). In addition to any fees that may be
charged to Tenant in connection with its parking of automobiles in the Project
parking facilities, Tenant shall be responsible for the full amount of any taxes
imposed by any governmental authority in connection with the renting of such
parking passes by Tenant or the use of the parking facility by Tenant. Tenant's
continued right to use the parking passes is conditioned upon Tenant abiding by
all rules and regulations which are prescribed from time to time for the orderly
operation and use of the parking facility where the parking passes are located,
including any sticker or other identification system established by Landlord,
Tenant's cooperation in seeing that Tenant's employees and visitors also comply
with such rules and regulations and Tenant not being in default under this
Lease.  Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Project parking
facility at any time and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, close-off or restrict access to the Project
parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements. Landlord may delegate its
responsibilities hereunder to a parking operator in which case such parking
operator shall have all the rights of control attributed hereby to the Landlord.
The parking passes rented by Tenant pursuant to this Article 28 are provided to
Tenant solely for use by Tenant's own personnel and such passes may not be
transferred, assigned, subleased or otherwise alienated by Tenant without
Landlord's prior approval.  Tenant may validate visitor parking by such method
or methods as the Landlord may establish, at the validation rate from time to
time generally applicable to visitor parking.
 
ARTICLE 29
 
MISCELLANEOUS PROVISIONS
 
29.1        Binding Effect.   Subject to all other provisions of this Lease,
each of the covenants, conditions and provisions of this Lease shall extend to
and shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.
29.2        No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises are temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.
29.3        Modification of Lease.  Should any current or prospective mortgagee
or ground lessor for the Building or Project require a modification of this
Lease, which modification will not cause an increased cost or expense to Tenant
or in any other way materially and adversely change the rights and obligations
of Tenant hereunder, then and in such event, Tenant agrees that this Lease may
be so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) days following a
request therefor. At the request of Landlord or any mortgagee or ground lessor,
Tenant agrees to execute a short form of Lease and deliver the same to Landlord
within ten (10) days following the request therefor.
29.4        Transfer of Landlord's Interest.  Tenant acknowledges that Landlord
has the right to transfer all or any portion of its interest in the Project or
Building and in this Lease, and Tenant agrees that in the event of any such
transfer, Landlord shall automatically be released from all liability under this
Lease and Tenant agrees to look solely to such transferee for the performance of
Landlord's obligations hereunder after the date of transfer and such transferee
shall be deemed to have fully assumed and be liable for all obligations of this
Lease to be performed by Landlord, including the return of any Security Deposit,
and Tenant shall attorn to such transferee. Tenant further acknowledges that
Landlord may assign its interest in this Lease to a mortgage lender as
additional security and agrees that such an assignment shall not release
Landlord from its obligations hereunder and that Tenant shall continue to look
to Landlord for the performance of its obligations hereunder.
29.5        Prohibition Against Recording or Publication.  Neither this Lease,
nor any memorandum, affidavit or other writing with respect thereto, shall be
recorded or otherwise published by Tenant or by anyone acting through, under or
on behalf of Tenant.
29.6        Landlord's Title.  Landlord's title is and always shall be paramount
to the title of Tenant. Nothing herein contained shall empower Tenant to do any
act which can, shall or may encumber the title of Landlord.
29.7        Application of Payments. Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant's
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord, in its sole discretion, may elect.
29.8        Time of Essence. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.
29.9        Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.
29.10            No Warranty.   In executing and delivering this Lease, Tenant
has not relied on any representations, including, but not limited to, any
representation as to the amount of any item comprising Additional Rent or the
amount of the Additional Rent in the aggregate or that Landlord is furnishing
the same services to other tenants, at all, on the same level or on the same
basis, or any warranty or any statement of Landlord which is not set forth
herein or in one or more of the exhibits attached hereto. Tenant agrees that
neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the physical condition of the Building, the Project,
the land upon which the Building or the Project are located, or the Premises, or
the expenses of operation of the Premises, the Building or the Project, or any
other matter or thing affecting or related to the Premises, except as herein
expressly set forth in the provisions of this Lease.
29.11            Landlord Exculpation.  The liability of Landlord or the
Landlord Parties to Tenant for any default by Landlord under this Lease or
arising in connection herewith or with Landlord's operation, management,
leasing, repair, renovation, alteration or any other matter relating to the
Project or the Premises shall be limited solely and exclusively to an amount
which is equal to the lesser of (a) the interest of Landlord in the Building or
(b) the equity interest Landlord would have in the Building if the Building were
encumbered by third-party debt in an amount equal to ,eighty percent (80%) of
the value of the Building (as such value is determined by Landlord), provided
that in no event shall such liability extend to any sales or insurance proceeds
received by Landlord or the Landlord Parties in connection with the Project,
Building or Premises. Neither Landlord, nor any of the Landlord Parties shall
have any personal liability therefor, and .Tenant hereby expressly waives and
releases such personal liability on behalf of itself and all persons claiming by
through or under Tenant  The limitations of liability contained in this Section
29.11 shall inure to the benefit of Landlords and the Landlord Parties' present
and future partners, beneficiaries, officers, directors, trustees, shareholders,
agents and employee , and their respective partners, heirs, successors and
assigns. Under no circumstances shall any present or future partner of Landlord
(if Landlord is a partnership), or trustee or beneficiary (if Landlord or any
partner of Landlord is a trust), have any liability for the performance of
Landlord's obligations under this Lease. Notwithstanding any contrary provision
herein, neither Landlord nor the Landlord Parties shall be liable under any
circumstances for injury or damage to, or interference with, Tenant's business,
including but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, in each case,
however occurring.
29.12            Entire Agreement. It is understood and acknowledged that there
are no oral agreements between the parties hereto affecting this Lease and this
Lease constitutes the parties' entire agreement with respect to the leasing of
the Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease.  None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.
29.13            Right to Lease. Landlord reserves the absolute right to effect
such other tenancies in the Project as Landlord in the exercise of its sole
business judgment shall determine to best promote the interests of the Building
or Project. Tenant does not rely on the fact, nor does Landlord represent, that
any specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.
29.14            Force Majeure.  Any prevention, delay or stoppage due to
strikes, lockouts, labor disputes, acts of God, inability to obtain services,
labor, or materials or reasonable substitutes therefor, governmental actions,
civil commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease and except as to Tenant's obligations under Articles 5
and 24 of this Lease (collectively, a "Force Majeure"), notwithstanding anything
to the contrary contained in this Lease, shall excuse the performance of such
party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party's performance caused by a Force Majeure.
29.15            Waiver of Redemption by Tenant.  Tenant hereby waives, for
Tenant and for all those claiming under Tenant, any and all rights now or
hereafter existing to redeem by order or judgment of any court or by any legal
process or writ, Tenant's right of occupancy of the Premises after any
termination of this Lease.
29.16            Notices. All notices, demands, statements or communications
(collectively, "Notices") given or required to be given by either party to the
other hereunder shall be in writing, shall be (A) delivered by a nationally
recognized overnight courier, or (B) delivered personally.  Any such Notice
shall be delivered (i) to Tenant at the appropriate address set forth in Section
10 of the Summary, or to such other place as Tenant may from time to time
designate in a Notice to Landlord; or (ii) to Landlord at the addresses set
forth in Section 11 of the Summary, or to such other firm or to such other place
as Landlord may from time to time designate in a Notice to Tenant.  Any Notice
will be deemed given on the date of receipted delivery, of refusal to accept
delivery or when delivery is first attempted but cannot be made due to a change
of address for which no Notice was given.  If Tenant is notified of the identity
and address of Landlord's mortgagee or ground or underlying lessor, Tenant shall
give to such mortgagee or ground or underlying lessor written notice of any
default by Landlord under the terms of this Lease by registered Or certified
mail and such mortgagee or ground or underlying lessor shall be given a
reasonable opportunity to cure such• default prior to Tenant's exercising any
remedy available to Tenant The party delivering Notice shall use commercially
reasonable efforts to provide a courtesy copy of each such notice to the
receiving party via electronic mail.
29.17• Authority. If Tenant is a corporation; trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has tuff right and authority to execute
and deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so.  In such event, Tenant shall, within ten (10) days after
execution of this Lease, deliver to Landlord satisfactory evidence of such
authority and, if a corporation, upon demand by Landlord, also deliver to
Landlord satisfactory evidence of (i) good standing in Tenant's state of
incorporation and (ii) qualification to do business in California.
29.18            Attorneys' Fees:  In the event that either Landlord or Tenant
should bring suit for the possession of the Premises, for the recovery of any
sum due under this Lease, or because of the breach of any provision of this
Lease or for any other relief against the other, then all costs and expenses,
including reasonable attorney& fees, incurred by the prevailing  party therein
shall be paid by the other party, which obligation on the part of the other
party shall be deemed to have accrued on the date of the commencement of such
action and shall be enforceable whether or not the action is prosecuted to
judgment.
29.19            Governing Law; WAIVER OF TRIAL BY JURY.  This Lease shall be
construed and enforced in accordance with the laws of the State of California.  
IN ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT
TO (I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA,
(II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN
THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY.  IN THE EVENT LANDLORD COMMENCES ANY SUMMARY
PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT
SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH
COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE
RELEGATED TO AN INDEPENDENT ACTION AT LAW.
29.20            Brokers.  Landlord and Tenant hereby warrant to each other that
they have had no dealings with any real estate broker or agent in connection
with the negotiation of this Lease, excepting only the real estate brokers or
agents specified in Section 12 of the Summary (the "Brokers"), and that they
know of no other real estate broker or agent who is entitled to a commission in
connection with this Lease.  Landlord shall pay the Brokers pursuant to the
terms of separate commission agreements. Each party agrees to indemnify and
defend the other party against and hold the other party harmless from any and
all claims, demands, losses, liabilities, lawsuits, judgments, costs and
expenses (including without limitation reasonable attorneys' fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of any dealings with any real estate broker or agent, other than the
Brokers, occurring by, through, or under the indemnifying party.
29.21            Independent Covenants. This Lease shall be construed as though
the covenants herein between Landlord and Tenant are independent and not
dependent and Tenant hereby expressly waives the benefit of any statute to the
contrary and agrees that if Landlord fails to perform its obligations set forth
herein, Tenant shall not be entitled to make any repairs or perform any acts
hereunder at Landlord's expense or to any setoff of the Rent or other amounts
owing hereunder against Landlord.
29.22            Counterparts. This Lease may be executed in counterparts with
the same effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.
29.23            Confidentiality.   Tenant acknowledges that the content of this
Lease and any related documents are confidential information.  Tenant shall keep
such confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant's financial,
legal, and space planning consultants.
29.24            Building Renovations. It is specifically understood and agreed
that Landlord has made no representation or warranty to Tenant and has no
obligation and has made no promises to alter, remodel, improve, renovate, repair
or decorate the Premises, Building, or any part thereof and that no
representations respecting the condition of the Premises or the Building have
been made by Landlord to Tenant. However, Tenant hereby acknowledges that
Landlord is currently renovating or may during the Lease Term renovate, improve,
alter, or modify (collectively, the "Renovations") the Project, the Building
and/or the Premises including without limitation the parking structure, common
areas, systems and equipment, roof; and structural portions of the same, which
Renovations may include, without limitation, (i) installing sprinklers in the
Building common areas and tenant spaces, (ii) modifying the common areas and
tenant spaces to comply with applicable laws and regulations, including
regulations relating to the physically disabled, seismic conditions, and
building safety and security, and (iii) installing new floor covering, lighting,
and wall coverings in the Building common areas, and in connection with any
Renovations, Landlord may, among other things, erect scaffolding or other
necessary structures in the Building, limit or eliminate access to portions of
the Project, including portions of the common areas, or perform work in the
Building, which work may create noise, dust or leave debris in the Building.
Tenant hereby agrees that such Renovations and Landlord's actions in connection
with such Renovations shall in no way constitute a constructive eviction of
Tenant nor entitle Tenant to any abatement of Rent. Landlord shall have no
responsibility or for any reason be liable to Tenant for any direct or indirect
injury to or interference with Tenant's business arising from the Renovations,
nor shall Tenant be entitled to any compensation or damages from Landlord for
loss of the use of the whole or any part of the Premises or of Tenant's personal
property or improvements resulting from the Renovations or Landlord's actions in
connection with such Renovations, or for any inconvenience or annoyance
occasioned by such Renovations or Landlord's actions.
29.25            No Violation. Tenant hereby warrants and represents that
neither its execution of nor performance under this Lease shall cause Tenant to
be in violation of any agreement, instrument, contract, law, rule or regulation
by which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys' fees
and costs, arising from Tenant's breach of this warranty and representation.
29.26            Communications and Computer Lines.   Tenant may install,
maintain, replace, remove or use any communications or computer wires and cables
(collectively, the "Lines") at the Project in or serving the Premises, provided
that (i) Tenant shall obtain Landlord's prior written consent, use Landlord's
designated contractor for provision of cabling and riser management services
(or, if Landlord does not have a designated contractor, then an experienced and
qualified contractor reasonably designated by Landlord), and comply with all of
the other provisions of Articles 7 and 8 of this Lease, (ii) an acceptable
number of spare Lines and space for additional Lines shall be maintained for
existing and future occupants of the Project,  as  determined  in Landlord's
reasonable  opinion, (iii) the  Lines  therefor (including riser cables) shall
be (x) appropriately insulated to prevent excessive electromagnetic fields or
radiation, (y) surrounded by a protective conduit reasonably acceptable to
Landlord, and (z) identified in accordance with the "Identification
Requirements," as that term is set forth hereinbelow, (iv) any new or existing
Lines servicing the Premises shall comply with all applicable governmental laws
and regulations, (v) as a condition to permitting the installation of new Lines,
Tenant shall remove existing Lines located in or serving the Premises and repair
any damage in connection with such removal, and (vi) Tenant shall pay all costs
in connection therewith. All Lines shall be clearly marked with adhesive plastic
labels (or plastic tags attached to such Lines with wire) to show Tenant's name,
suite number, telephone number and the name of the person to contact in the case
of an emergency (A) every four feet (4') outside the Premises (specifically
including, but not limited to, the electrical room risers and other Common
Areas), and (B) at the Lines' termination point(s) (collectively, the
"Identification Requirements"). Upon the expiration of the Lease Term, or
immediately following any earlier termination of this Lease, Tenant shall, at
Tenant's sole cost and expense, remove all Lines installed by Tenant, and repair
any damage caused by such removal.  In the event that Tenant fails to complete
such removal and/or fails to repair any damage caused by the removal of any
Lines, Landlord may do so and maycharge the cost thereof to Tenant. Landlord
reserves the right to require that Tenant remove any Lines located in or serving
the Premises which are installed in violation of these provisions, or which are
at any time (1) are in violation of any Applicable Laws, (2) are inconsistent
with then-existing industry standards (such as the standards promulgated by the
National Fire Protection Association (e.g., such organization's "2002 National
Electrical Code")), or (3) otherwise represent a dangerous or potentially
dangerous condition.
29.27            Development of the Project.
29.27.1                Subdivision.  Landlord reserves the right to further
subdivide all or a portion of the Project. Tenant agrees to execute and deliver,
upon demand by Landlord and in the form requested by Landlord, any additional
documents needed to conform this Lease to the circumstances resulting from such
subdivision.
29.27.2                The Other Improvements.   If portions of the Project or
property adjacent to the Project (collectively, the "Other Improvements") are
owned by an entity other than Landlord, Landlord, at its option, may enter into
an agreement with the owner or owners of any or all of the Other Improvements to
provide (i) for reciprocal rights of access and/or use of the Project and the
Other Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and the Other
Improvements, (iii) for the allocation of a portion of the Direct Expenses to
the Other Improvements and the operating expenses and taxes for the Other
Improvements to the Project, and (iv) for the use or improvement of the Other
Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the Project.
Nothing contained herein shall be deemed or construed to limit or otherwise
affect Landlord's right to convey all or any portion of the Project or any other
of Landlord's rights described in this Lease.
29.27.3                Construction of Project and Other Improvements. Tenant
acknowledges that portions of the Project and/or the Other Improvements may be
under construction following Tenant's occupancy of the Premises, and that such
construction may result in levels of noise, dust, obstruction of access, etc.
 which are in excess of that present in a fully constructed project.  Tenant
hereby waives any and all rent offsets or claims of constructive eviction which
may arise in connection with such construction.
29.28            Hazardous Substances.  Landlord and Tenant hereby acknowledge
and agree that the terms of Exhibit G attached hereto are incorporated into this
Lease by this reference.
29.29            No Discrimination. Tenant covenants by and for itself, its
heirs, executors, administrators and assigns, and all persons claiming under or
through Tenant, and this Lease is made and accepted upon and subject to the
following conditions: that there shall be no discrimination against or
segregation of any person or group of persons, on account of race, color, creed,
sex, religion, marital status, ancestry or national origin in the leasing,
subleasing, transferring, use, or enjoyment of the Premises, nor shall Tenant
itself, or any person claiming under or through Tenant, establish or permit such
practice or practices of discrimination or segregation with reference to the
selection, location, number, use or occupancy, of tenants, lessees, sublessees,
subtenants or vendees in the Premises.
29.30            Intentionally Omitted.
29.31            Joint and Several. If there is more than one Tenant, the
obligations imposed upon Tenant under this Lease
shall be joint and several.
29.32            Project or Building Name and Signage. Landlord shall have the
right at any time to change the name of the Project or Building and to install,
affix and maintain any and all signs on the exterior and on the interior of the
Project or Building as Landlord may, in Landlord's sole discretion, desire.
Tenant shall not use the name of the Project or Building or use pictures or
illustrations of the Project or Building in advertising or other publicity or
for any purpose other than as the address of the business to be conducted by
Tenant in the Premises, without the prior written consent of Landlord.
29.33            Transportation Management.  Tenant shall fully comply with all
present or future programs intended to manage parking, transportation or traffic
in and around the Building, and in connection therewith, Tenant shall take
responsible action for the transportation planning and management of all
employees located at the Premises by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities.
29.34            LEED Certification.  Landlord may, in Landlord's sole and
absolute discretion and at Landlord's sole cost and expense (subject to Landlord
ability to pass through the cost thereof to the extent allowable pursuant to the
express terms of Exhibit C attached to this Lease and made a part hereof), elect
to apply to obtain or maintain a LEED certification for the Project (or portion
thereof), or other' applicable certification in connection with Landlord's
sustainability practices for the Project (as such sustainability practices' are
to be determined by Landlord, in its sole and absolute discretion, from time to
time). In the event that Landlord elects to pursue such an aforementioned
certification, Tenant shall, at Tenant's sole cost and expense, promptly
cooperate with the Landlord's efforts in connection therewith and provide
Landlord with any documentation it may need in order to obtain or maintain the
aforementioned certification (which cooperation : may include,: but shall not be
limited to, Tenant complying with certain. standards pertaining to the purchase
of materials used in Connection with any Alterations or improvements undertaken
by Tenant in the Project, the sharing of .documentation pertaining to any.,
Alterations or improvements undertaken the Project with Landlord, and the
sharing of Tenant's billing information pertaining to trash removal' and
recycling related to Tenant's operations in the Project.
29.35            Utility Billing Information. 1 In the event that the Tenant is
permitted to contract directly for the provision of electricity, gas and/or
water services to the Premises with the third-party provider thereof (all in
Landlord's sole and absolute discretion), Tenant shall promptly, but in no event
more than five (5) business days following its receipt of each and every invoice
for such items from the applicable provider, provide Landlord with a copy of
each such invoice.
29.36            Green Cleaning/Recycling. To the extent a "green cleaning
program" and/or a recycling program is implemented by Landlord in the Building
and/or Project in order to comply with Applicable Laws or otherwise, Tenant
shall, at Tenant's sole cost and expense, comply with the provisions of each of
the foregoing programs (e.g., Tenant shall separate waste appropriately SO that
it can be efficiently processed by Landlord's particular recycling contractors).
To the extent Tenant fails to comply with any of Landlord's recycling programs
contemplated by the foregoing, Tenant shall be required to pay any contamination
charges related to such non-compliance.


IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above
written.
"LANDLORD":
KILROY REALTY, L.P.,
A Delaware limited partnership
By:  Kilroy Realty Corporation
A Maryland corporation
General Partner
By:  /s/ Jeffrey C. Hawken
Its:        Executive Vice President
 Chief Operation Officer


By:  /s/ John T. Fucci
Its:        Senior Vice President
 Asset Management


"TENANT"
EBIOSCIENCE, INC.
A California corporation
By:  /s/ Donald Tarte
Its: SVP & GM


By:  /s/ Andrew Ward
Its: VP Commercial Affairs


By:  /s/ Ryan M. Simon
Its: Div. General Counsel & Asst. Sec.




*NOTE:
 If Tenant is a California corporation, then one of the following alternative
requirements must be satisfied:
(A)   This Lease must be signed by two (2) officers of such corporation: one
being the chairman of the board, the president or a vice president, and the
other being the secretary, an assistant secretary, the chief financial officer
or an assistant treasurer. If one (1) individual is signing in two (2) of the
foregoing capacities, that individual must identify the two (2) capacities.
(B)      If the requirements of (A) above are not satisfied, then Tenant shall
deliver to Landlord evidence in a form reasonably acceptable to Landlord that
the signatory(ies) is (are) authorized to execute this Lease.
If Tenant is a corporation incorporated in a state other than California, then
Tenant shall deliver to Landlord evidence in a form reasonably acceptable to
Landlord that the signatory(ies) is (are) authorized to execute this Lease.

--------------------------------------------------------------------------------

 
EXHIBIT A
 
KILROY UNIVERSITY CENTER  OUTLINE OF PREMISES

--------------------------------------------------------------------------------

EXHIBIT B
 
KILROY UNIVERSITY CENTER INTENTIONALLY OMITTED

--------------------------------------------------------------------------------

EXHIBIT C
 
KILROY UNIVERSITY CENTER
 
OPERATING EXPENSE DEFINITIONS AND CALCULATION PROCEDURES
1.1        Definitions of Key Terms Relating to Additional Rent.  As used in
this Exhibit C the following terms
shall have the meanings hereinafter set forth:
1.1.1        Intentionally Omitted.
1.1.2        "Direct Expenses" shall mean "Operating Expenses" and "Tax
Expenses"
1.1.3        "Expense Year" shall mean each calendar year in which any portion
of the Lease Term falls,
through and including the calendar year in which the Lease Term expires,
provided that Landlord, upon notice to Tenant, may change the Expense Year from
time to time to any other twelve (12) consecutive month period, and, in the
event of any such change, Tenant's Share of Direct Expenses shall be equitably
adjusted for any Expense Year involved in any such change.
1.1.4                "Operating Expenses" shall mean all expenses, costs and
amounts of every kind and nature which Landlord pays or accrues during any
Expense Year because of or in connection with the ownership, management,
maintenance, security, repair, replacement, renovation, restoration or operation
of the Project, or any portion thereof, in accordance with sound real estate
management and accounting practices, consistently applied. Without limiting the
generality of the foregoing, Operating Expenses shall specifically include any
and all of the following: (i) the cost of supplying all utilities (but excluding
the cost of electricity, gas, water and sewer services consumed in the Premises
and the premises of other tenants of the Building and any other buildings in the
Project (since Tenant is separately paying for the cost of electricity, gas,
water and sewer services pursuant to Section 6.1.2 of the Lease)), the cost of
operating, repairing, replacing, maintaining, renovating and restoring the
utility, telephone, mechanical, sanitary, storm drainage, and elevator systems,
and the cost of maintenance and service contracts in connection therewith; (ii)
the cost of licenses, certificates, permits and inspections and the cost of
contesting any governmental enactments which may affect Operating Expenses, and
the costs incurred in connection with a governmentally mandated transportation
system management program or similar program; (iii) the cost of all insurance
carried by Landlord in connection with the Project; (iv) the cost of
landscaping, relamping, and all supplies, tools, equipment and materials used in
the operation, repair and maintenance of the Project, or any portion thereof;
(v) costs incurred in connection with the parking areas servicing the Project;
(vi) fees and other costs, including management fees, consulting fees, legal
fees and accounting fees, of all contractors and consultants in connection with
the management, operation, maintenance, replacement, renovation, repair and
restoration of the Project; (vii) payments under any equipment rental agreements
and the fair rental value of any management office space; (viii) wages, salaries
and other compensation and benefits, including taxes levied thereon, of all
persons (other than persons generally considered to be higher in rank than the
position of "Senior Asset Manager") engaged in the operation, maintenance and
security of the Project; (ix) costs under any instrument pertaining to the
sharing of costs by the Project; (x) operation, repair, maintenance, renovation,
replacement and restoration of all systems and equipment and components thereof
of the Project; (xi) the cost of janitorial, alarm, security and other services,
replacement, renovation, restoration and repair of wall and floor coverings,
ceiling tiles and fixtures in common areas, maintenance, replacement,
renovation, repair and restoration of curbs and walkways, repair to roofs and
re-roofing; (xii) amortization of the cost of acquiring or the rental expense of
personal property used in the maintenance, operation and repair of the Project,
or any portion thereof (which amortization calculation shall include interest at
the "Interest Rate," as that term is set forth in Article 25 of this Lease);
(xiii) the cost of capital improvements or other costs incurred in connection
with the Project (A) which are intended to effect economies in the operation or
maintenance of the Project, or any portion thereof; (B) that are required to
comply with present or anticipated conservation programs, (C) which are
replacements or modifications of nonstructural items located in the Common Areas
required to keep the Common Areas in good order or condition, (D) that are
required under any governmental law or regulation by a federal, state or local
governmental agency, except for capital repairs, replacements or other
improvements to remedy a condition existing prior to the Lease Commencement Date
which an applicable governmental authority, if it had knowledge of such
condition prior to the Lease Commencement Date, would have then required to be
remedied pursuant to then-current governmental laws or regulations in their form
existing as of the Lease Commencement Date and pursuant to the then-current
interpretation of such governmental laws or regulations by the applicable
governmental authority as of the Lease Commencement Date, (E) which are required
in order for the Project, or any portion thereof; to obtain or maintain a
certification under the U.S.   Green Building Council's Leadership in Energy and
Environmental Design ("LEED"), or other applicable certification agency in
connection with Landlord's sustainability practices for the Project (as such
sustainability practices are to be determined by Landlord, in its sole and
absolute discretion, from time to time), or (F) that relate to the safety or
security of the Project; provided, however, that any capital expenditure shall
be amortized with interest at the Interest Rate over the shorter of (X) seven
(7) years, (Y) its useful life as Landlord shall reasonably determine in
accordance with sound real estate management and accounting practices
consistently applied or (Z) with respect to those items included under item (A)
above, their recovery/payback period as Landlord shall reasonably determine in
accordance with sound real estate management and accounting practices; (xiv)
costs, fees, charges or assessments imposed by, or resulting from any mandate
imposed on Landlord by any federal, state or local government for fire and
police protection, trash removal, community services, or other services which do
not constitute "Tax Expenses" as that term is defined in Section 1.1.5.1, below;
(xv) payments under any easement, license, operating agreement, declaration,
restrictive covenant, or instrument pertaining to the sharing of costs by the
Building and/or the Project, and (xvi) costs of any additional services not
provided to the Building and/or the Project as of the Lease Commencement Date
but which are thereafter provided by Landlord in connection with its prudent
management of the Building and/or the Project. Notwithstanding the foregoing,
for purposes of this Lease, Operating Expenses shall not, however, include:
(a)        costs,  including marketing costs,  legal fees,  space planners'
fees, advertising and promotional expenses, and brokerage fees incurred in
connection with the original construction or development, or original or future
leasing of the Project, and costs, including permit, license and inspection
costs, incurred with respect to the installation of improvements made for new
tenants initially occupying space in the Project after the Lease Commencement
Date or incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant space for tenants or other occupants of the Project
(excluding, however, such costs relating to any common areas of the Project or
parking facilities);


(b)        except as set forth in items (xii), (xiii), and (xiv) above,
depreciation, interest and principal payments on mortgages and other debt costs,
if any, penalties and interest;
(c)        costs for which the Landlord is reimbursed by any tenant or occupant
of the Project or by insurance by its carrier or any tenant's carrier or by
anyone else (except to the extent of deductibles), and electric power costs for
which any tenant directly contracts with the local public service company;
(d)        any bad debt loss, rent loss, or reserves for bad debts or rent loss;
(e)        costs associated with the operation of the business of the
partnership or entity which constitutes the Landlord, as the same are
distinguished from the costs of operation of the Project (which shall
specifically include, but not be limited to, accounting costs associated with
the operation of the Project).  Costs associated with the operation of the
business of the partnership or entity which constitutes the Landlord include
costs of partnership accounting and legal matters, costs of defending any
lawsuits with any mortgagee (except as the actions of the Tenant may be in
issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of the Landlord's interest in the Project, and costs incurred in connection
with any disputes between Landlord and its employees, between Landlord and
Project management, or between Landlord and other tenants or occupants, and
Landlord's general corporate overhead and general and administrative expenses;
(f)        the wages and benefits of any employee who does not devote
substantially all of his or her employed time to the Project unless such wages
and benefits are prorated to reflect time spent on operating and managing the
Project vis-a-vis time spent on matters unrelated to operating and managing the
Project; provided, that in no event shall Operating Expenses for purposes of
this Lease include wages and/or benefits attributable to personnel above the
level of Senior Asset Manager;
(g)        amount paid as ground rental for the Project by the Landlord;
(h)        overhead and profit increment paid to the Landlord or to subsidiaries
or affiliates of the Landlord for services in the Project to the extent the same
exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties on a competitive basis;
(i)        any compensation paid to clerks, attendants or other persons in
commercial concessions operated by the Landlord, provided that any compensation
paid to any concierge or parking attendants at the Project shall be includable
as an Operating Expense;
(j)        rentals and other related expenses incurred in leasing air
conditioning systems, elevators or other equipment which if purchased the cost
of which would be excluded from Operating Expenses as a capital cost, except
equipment not affixed to the Project which is used in providing janitorial or
similar services and, further excepting from this exclusion such equipment
rented or leased to remedy or ameliorate an emergency condition in the Project;
(k)        all items and services for which Tenant or any other tenant in the
Project reimburses Landlord or which Landlord provides selectively to one or
more tenants (other than Tenant) without reimbursement;
(1)        costs, other than those incurred in ordinary maintenance and repair,
for sculpture, paintings, fountains or other objects of art;
(m)        any costs expressly excluded from Operating Expenses elsewhere in
this Lease;
(n)        rent for any office space occupied by Project management personnel to
the extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
Comparable Buildings, with adjustment where appropriate for the size of the
applicable project;
(o)        costs to the extent arising from the gross negligence or willful
misconduct of Landlord or its agents, employees, vendors, contractors, or
providers of materials or services;
(p)        costs incurred to comply with laws relating to the removal of
hazardous material (as defined under applicable law) which was in existence in
the Building or on the Project prior to the Lease Commencement Date, and was of
such a nature that a federal, State or municipal governmental authority, if it
had then had knowledge of the presence of such hazardous material, in the state,
and under the conditions that it then existed in the Building or on the Project,
would have then required the removal of such hazardous material or other
remedial or containment action with respect thereto, but only to the extent
those laws were then being actively enforced by the applicable government
authority; and costs incurred to remove, remedy, contain, or treat hazardous
material, which hazardous material is brought into the Building or onto the
Project after the date hereof by Landlord or any other tenant of the Project and
is of such a nature, at that time, that a federal, State or municipal
governmental authority, if it had then had knowledge of the presence of such
hazardous material, in the state, and under the conditions, that it then exists
in the Building or on the Project, would have then required the removal of such
hazardous material or other remedial or containment action with respect thereto,
but only to the extent those laws were then being actively enforced by the
applicable government authority; and
(q)        Amounts of the management fee Paid or charged in connection with the
management of the  Project which exceeds the greater of (A) three and one-half
percent (31/2%) of the Project's gross receipts, and (B) the management fee
customarily paid by owners of Comparable Buildings to independent managing
agents with respect to the management of the particular project in which the
Comparable Building is located.
If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
finished such work or service to such tenant. If the Project is not at least one
hundred percent (100%) occupied during all or a portion of the any Expense Year,
Landlord may elect to make an appropriate adjustment to the components of
Operating Expenses for such year to determine the amount of Operating Expenses
that would have been incurred had the Project been one hundred percent (100%)
occupied; and the amount so determined shall be deemed to have been the amount
of Operating Expenses for such year.  Landlord shall not (i) make a profit by
charging items to Operating Expenses that are otherwise also charged separately
to others and (ii) subject to Landlord's right to adjust the components of
Operating Expenses described above in this paragraph, collect Operating Expenses
from Tenant and all other tenants in the Building in an amount in excess of what
Landlord incurs for the items included in Operating Expenses.
1.1.5                Taxes.
1.1.5.1   "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipaltaxes, fees, charges or other impositions of every kind
and nature, whether general, special, ordinary or extraordinary, (including,
without limitation, real estate taxes, general and special assessments, transit
taxes, leasehold taxes or taxes based upon the receipt of rent, including gross
receipts or sales taxes applicable to the receipt of rent, unless required to be
paid by Tenant, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Project, or any portion thereof),
which shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof (including, without limitation, the land upon which the
Building and the [parking facilities], [parking structure], and [parking
structures] serving the Building are located).
1.1.5.2 Tax Expenses shall include, without limitation: (i) Any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election ("Proposition 13") and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project's contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies; (iii) Any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises or the Rent payable hereunder, including, without limitation, any
business or gross income tax or excise tax with respect to the receipt of such
rent, or upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof, (iv) Any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises; and (v) all of the real estate taxes
and assessments imposed upon or with respect to the Building and all of the real
estate taxes and assessments imposed on the land and improvements comprising the
Project.
1.1.5.3                  Any costs and expenses (including, without limitation,
reasonable attorneys' fees) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Expense Year such
expenses are paid.  Refunds of Tax Expenses shall be credited against Tax
Expenses and refunded to Tenant regardless of when received, based on the
Expense Year to which the refund is applicable, provided that in no event shall
the amount to be refunded to Tenant for any such Expense Year exceed the total
amount paid by Tenant as Tax Expenses under this Exhibit C for such Expense
Year.  If Tax Expenses for any period during the Lease Term or any extension
thereof are increased after payment thereof for any reason, including, without
limitation, error or reassessment by applicable governmental or municipal
authorities, Tenant shall pay Landlord upon demand Tenant's Share of any such
increased Tax Expenses included by Landlord as Building Tax Expenses pursuant to
the TCCs of this Lease.  Notwithstanding anything to the contrary contained in
this Section 1.1.5.3 (except as set forth in Section 1.1.5.2, above), there
shall be excluded from Tax Expenses (i) all excess profits taxes, franchise
taxes, gift taxes, capital stock taxes, inheritance and succession taxes, estate
taxes, federal and state income taxes, and other taxes to the extent applicable
to Landlord's general or net income (as opposed to rents, receipts or income
attributable to operations at the Project), (ii) any items included as Operating
Expenses, and (iii) any items paid by Tenant under Section 4.2 of the Lease.
Notwithstanding anything to the contrary set forth in this Lease, only Landlord
may institute proceedings to reduce Tax Expenses and the filing of any such
proceeding by Tenant without Landlord's consent shall constitute an event of
default by Tenant under this Lease. Notwithstanding the foregoing, Landlord
shall not be obligated to file any application or institute any proceeding
seeking a reduction in Tax Expenses.
1.1.6        "Tenant's Share" shall mean the percentage set forth in Section 6
of the Summary.
1.2        Intentionally Omitted.
1.3        Calculation and Payment of Additional Rent.  Tenant shall pay to
Landlord, in the manner set forth in Section 1.3.1, below, and as Additional
Rent, Tenant's Share of Direct Expenses for each Expense Year.
1.3.1                Statement of Actual Direct Expenses and Payment by Tenant. 
Landlord shall give to Tenant following the end of each Expense Year, a
statement (the "Statement") which shall state in general major categories the
Direct Expenses incurred or accrued for such preceding Expense Year, and which
shall indicate the amount of Tenant's Share of Direct Expenses, Landlord shall
use commercially reasonable efforts to deliver such Statement to Tenant on or
before May 1 following the end of the Expense Year to which such Statement
relates. Upon receipt of the Statement for each Expense Year commencing or
ending during the Lease Term Tenant shall pay, within thirty (30) days after
receipt of the Statement, the full amount of Tenant's Share of Direct Expenses
for such Expense Year, less the amounts, if any, paid during such Expense Year
as "Estimated Direct Expenses," as that term is defined in Section 1.3.2, below,
and if Tenant paid more as Estimated Direct Expenses than the actual Tenant's
Share of Direct Expenses (an "Excess"), Tenant shall receive a credit in the
amount of such Excess against Rent next due under this Lease. The failure of
Landlord to timely furnish the Statement for any Expense Year shall not
prejudice Landlord or Tenant from enforcing its rights under this Exhibit C. 
Even though the Lease Term has expired and Tenant has vacated the Premises, when
the final determination is made of Tenant's Share of Direct Expenses for the
Expense Year in which this Lease terminates, if Tenant's Share of Direct
Expenses is greater than the amount of Estimated Direct Expenses previously paid
by Tenant to Landlord, Tenant shall, within thirty (30) days after receipt of
the Statement, pay to Landlord such amount, and if Tenant paid more as Estimated
Direct Expenses than the actual Tenant's Share of Direct Expenses (again, an
Excess), Landlord shall, within thirty (30) days, deliver a check payable to
Tenant in the amount of such Excess. The provisions of this Section 1.3.1  shall
survive the expiration or earlier termination of the Lease Term. Notwithstanding
the immediately preceding sentence, Tenant shall not be responsible for Tenant's
Share of any Direct Expenses attributable to any Expense Year which are first
billed to Tenant more than two (2) calendar years after the Lease Expiration
Date, provided that in any event Tenant shall be responsible for Tenant's Share
of Direct Expenses levied by any governmental authority or by any public utility
companies at any time following the Lease Expiration Date which are attributable
to any Expense Year.
1.3.2                Statement of Estimated Direct Expenses.  In addition,
Landlord shall endeavor to give Tenant a yearly expense estimate statement (the
"Estimate Statement") which shall set forth in general major categories
Landlord's reasonable estimate (the "Estimate") of what the total amount of
Direct Expenses for the then-current Expense Year shall be and the estimated
Tenant's Share of Direct Expenses (the "Estimated Direct Expenses"). The failure
of Landlord to timely furnish the Estimate Statement for any Expense Year shall
not preclude Landlord from enforcing its rights to collect any Estimated Direct
Expenses under this Exhibit C, nor shall Landlord be prohibited from revising
any Estimate Statement or Estimated Direct Expenses theretofore delivered to the
extent necessary. Thereafter, Tenant shall pay, within thirty (30) days after
receipt of the Estimate Statement, a fraction of the Estimated Direct Expenses
for the then-current Expense Year (reduced by any amounts paid pursuant to the
second to last sentence of this Section 1.3.2). Such fraction shall have as its
numerator the number of months which have elapsed in such current Expense Year,
including the month of such payment, and twelve (12) as its denominator. Until a
new Estimate Statement is furnished (which Landlord shall have the right to
deliver to Tenant at any time), Tenant shall pay monthly, with the monthly Base
Rent installments, an amount equal to one-twelfth (1/12) of the total Estimated
Direct Expenses set forth in the previous Estimate Statement delivered by
Landlord to Tenant.  Throughout the Lease Term Landlord shall maintain records
with respect to Direct Expenses in accordance with sound real estate management
and accounting practices, consistently applied

--------------------------------------------------------------------------------

EXHIBIT D
 
KILROY UNIVERSITY CENTER RULES AND REGULATIONS
 
Tenant shall faithfully observe and comply with the following Rules and
Regulations.   Landlord shall not be responsible to Tenant for the
nonperformance of any of said Rules and Regulations by or otherwise with respect
to the acts or omissions of any other tenants or occupants of the Project. In
the event of any conflict between the Rules and Regulations and the other
provisions of this Lease, the latter shall control.
1.        Tenant shall not alter any lock or install any new or additional locks
or bolts on any doors or windows of the Premises without obtaining Landlord's
prior written consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant.  Two keys will be furnished by Landlord for the Premises,
and any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices, and toilet
rooms, either furnished to, or otherwise procured by, Tenant and in the event of
the loss of keys so furnished, Tenant shall pay to Landlord the cost of
replacing same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.
2.        All doors opening to public corridors shall be kept closed at all
times except for normal ingress and egress to the Premises.
3.        Landlord reserves the right to close and keep locked all entrance and
exit doors of the Building during such hours as are customary for comparable
buildings in the San Diego, California area. Tenant, its employees and agents
must be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal  hours of business for the
Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register. Access to the Building may be refused unless the
person seeking access has proper identification or has a previously arranged
pass for access to the Building. Landlord will furnish passes to persons for
whom Tenant requests same in writing. Tenant shall be responsible for all
persons for whom Tenant requests passes and shall be liable to Landlord for all
acts of such persons. The Landlord and his agents shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Building of any person.  In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the Building
or the Project during the continuance thereof by any means it deems appropriate
for the safety and protection of life and property.
4.        No furniture, freight or equipment of any kind shall be brought into
the Building without prior notice to Landlord. All moving activity into or out
of the Building shall be scheduled with Landlord and done only at such time and
in such manner as Landlord designates. Landlord shall have the right to
prescribe the weight, size and position of all safes and other heavy property
brought into the Building and also the times and manner of moving the same in
and out of the Building. Safes and other heavy objects shall, if considered
necessary by Landlord, stand on supports of such thickness as is necessary to
properly distribute the weight. Landlord will not be responsible for loss of or
damage to any such safe or property in any case. Any damage to any part of the
Building, its contents, occupants or visitors by moving or maintaining any such
safe or other property shall be the sole responsibility and expense of Tenant.
5.        No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours, in such specific elevator and by such personnel as shall be
designated by Landlord.
6.        The requirements of Tenant will be attended to only upon application
at the management office for the Project or at such office location designated
by Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.
7.        No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building without the prior written consent of the Landlord. Tenant shall not
disturb, solicit, peddle, or canvass any occupant of the Project and shall
cooperate with Landlord and its agents of Landlord to prevent same.
8.        The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.
9.        Tenant shall not overload the floor of the Premises, nor mark, drive
nails or screws, or drill into the partitions, woodwork or drywall or in any way
deface the Premises or any part thereof without Landlord's prior written
consent.  Tenant shall not purchase spring water, ice, towel, linen, maintenance
or other like services from any person or persons not approved by Landlord.
10.        Except for vending machines intended for the sole use of Tenant's
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated upon the
Premises without the written consent of Landlord.
11.        Tenant shall not use or keep in or on the Premises, the Building, or
the Project any kerosene, gasoline, explosive material, corrosive material,
material capable of emitting toxic fumes, or other inflammable or combustible
fluid chemical, substitute or material. Tenant shall provide material safety
data sheets for any Hazardous Material used or kept on the Premises.
12.        Tenant shall not without the prior written consent of Landlord use
any method of heating or air conditioning other than that supplied by Landlord.
13.        Tenant shall not use, keep or permit to be used or kept, any foul or
noxious gas or substance in or on the Premises, or permit or allow the Premises
to be occupied or used in a manner offensive or objectionable to Landlord or
other occupants of the Project by reason of noise, odors, or vibrations, or
interfere with other tenants or those having business therein, whether by the
use of any musical instrument, radio, phonograph, or in any other way. Tenant
shall not throw anything out of doors, windows or skylights or down passageways.
14.        Tenant shall not bring into or keep within the Project, the Building
or the Premises any firearms, animals, birds, aquariums, or, except in areas
designated by Landlord, bicycles or other vehicles.
15.        No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes.   Notwithstanding the foregoing,
Underwriters' laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors, provided that such use is in accordance
with all applicable federal, state, county and city laws, codes, ordinances,
rules and regulations.
16.        The Premises shall not be used for manufacturing or for the storage
of merchandise except as such storage may be incidental to the use of the
Premises provided for in the Summary. Tenant shall not occupy or permit any
portion of the Premises to be occupied as an office for a messenger-type
operation or dispatch office, public stenographer or typist or for the
manufacture or sale of liquor; narcotics, or tobacco in any form, or as a
medical office, or as a barber or manicure shop, or as an employment bureau
without the express prior written consent of Landlord.  Tenant shall not engage
or pay any employees on the Premises except those actually working for such
tenant on the Premises nor advertise for laborers giving an address at the
Premises.
17.        Landlord reserves the right to exclude or expel from the Project any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.
18.        Tenant, its employees and agents shall not loiter in or on the
entrances, corridors, sidewalks, lobbies, courts, halls, stairways, elevators,
vestibules or any Common Areas for the purpose of smoking tobacco products or
for any other purpose, nor in any way obstruct such areas, and shall use them
only as a means of ingress and egress for the Premises. .
19.        Tenant shall not waste electricity, water or air conditioning and
agrees to cooperate fully with Landlord to ensure the most effective operation
of the Building's heating and air conditioning system, and shall refrain from
attempting to adjust any controls. Tenant shall participate in recycling
programs undertaken by Landlord.
20.        Tenant shall store all its trash and garbage within the interior of
the Premises. No material shall be placed in the trash boxes or receptacles if
such material is of such nature that it may not be disposed of in the ordinary
and customary manner of removing and disposing of trash and garbage in San
Diego, California without violation of any law or ordinance governing such
disposal. All trash, garbage and refuse disposal shall be made only through
entry-ways and elevators provided for such purposes at such times as Landlord
shall designate. If the Premises is or becomes infested with vermin as a result
of the use or any misuse or neglect of the Premises by Tenant, its agents,
servants, employees, contractors, visitors or licensees, Tenant shall forthwith,
at Tenant's expense, cause the Premises to be exterminated from time to time to
the satisfaction of Landlord and shall employ such licensed exterminators as
shall be approved in writing in advance by Landlord.
21.        Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
22.        Any persons employed by Tenant to do janitorial work shall be subject
to the prior written approval of Landlord, and while in the Building and outside
of the Premises, shall be subject to and under the control and direction of the
Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.
23.        No awnings or other projection shall be attached to the outside walls
of the Building without the prior written consent of Landlord, and no curtains,
blinds, shades or screens shall be attached to or hung in, or used in connection
with, any window or door of the Premises other than Landlord standard drapes.
All electrical ceiling fixtures hung in the Premises or spaces along the
perimeter of the Building must be fluorescent and/or of a quality, type, design
and a warm white bulb color approved in advance in writing by Landlord.  Neither
the interior nor exterior of any windows shall be coated or otherwise
sunscreened without the prior written consent of Landlord. Tenant shall be
responsible for any damage to the window film on the exterior windows of the
Premises and shall promptly repair any such damage at Tenant's sole cost and
expense. Tenant shall keep its window coverings closed during any period of the
day when the sun is shining directly on the windows of the Premises. Prior to
leaving the Premises for the day, Tenant shall draw or lower window coverings
and extinguish all lights. Tenant shall abide by Landlord's regulations
concerning the opening and closing of window coverings which are attached to the
windows in the Premises, if any, which have a view of any interior portion of
the Building or Building Common Areas.
24.        The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills.
25.        Tenant must comply with requests by the Landlord concerning the
informing of their employees of items of importance to the Landlord,
26.        Tenant must comply with any City of San Diego "NO-SMOKING"
ordinances. If Tenant is required under the ordinance to adopt a written smoking
policy; a copy  of said policy shall be on file in the office of the Building.
In addition, no smoking of any substance shall be permitted within the Project
except in specifically designated outdoor areas. Within such designated outdoor
areas, all remnants of consumed cigarettes and related paraphernalia shall be
deposited in ash trays and/or waste receptacles. No cigarettes shall be
extinguished and/or left on the ground or any other surface of the Project.
Cigarettes shall be extinguished only in ashtrays, Furthermore, in no event
shall Tenant, its employees or agents smoke tobacco products or other substances
(x) within any interior areas of the Project, or (y) within two hundred feet
(200') of the main entrance of the Building or the main entrance of any of the
adjacent buildings, or (z) within seventy-five feet (75') of any other entryways
into the Building.
27.        Tenant hereby acknowledges that Landlord shall have no obligation to
provide guard service or other security measures for the benefit of the
Premises, the Building or the Project.  Tenant hereby assumes all responsibility
for the protection of Tenant and its agents, employees, contractors, invitees
and guests, and the property thereof, from acts of third parties, including
keeping doors locked and other means of entry to the Premises closed, whether or
not Landlord, at its option, elects to provide security protection for the
Project or any portion thereof. Tenant further assumes the risk that any safety
and security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by law.
28.        All office equipment of any electrical or mechanical nature shall be
placed by Tenant in the Premises in settings approved by Landlord, to absorb or
prevent any vibration, noise and annoyance.
29.        Tenant shall not use in any space or in the public halls of the
Building, any hand trucks except those equipped with rubber tires and rubber
side guards.
30.        No auction, liquidation, fire sale, going-out-of-business or
bankruptcy sale shall be conducted in the Premises without the prior written
consent of Landlord.
31.        No tenant shall use or permit the use of any portion of the Premises
for living quarters, sleeping apartments or lodging rooms.
32.        Tenant shall not purchase spring water, towels, janitorial or
maintenance or other similar services from any company or persons not approved
by Landlord.  Landlord shall approve a sufficient number of sources of such
services to provide Tenant with a reasonable selection, but only in such
instances and to such extent as Landlord in its judgment shall consider
consistent with the security and proper operation of the Building.
33.        Tenant shall install and maintain, at Tenant's sole cost and expense,
an adequate, visibly marked and properly operational fire extinguisher next to
any duplicating or photocopying machines or similar heat producing equipment,
which may or may not contain combustible material, in the Premises.
Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord's judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project. Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.

--------------------------------------------------------------------------------

EXHIBIT E
 
KILROY UNIVERSITY CENTER
 
FORM OF TENANT'S ESTOPPEL CERTIFICATE
 
The undersigned as Tenant under that certain Office Lease (the "Lease") made and
entered into as of 20_by and between   as Landlord, and the undersigned as
Tenant, for Premises on the floor(s) of the office building located at          
, California, certifies as follows:
1.        Attached hereto as Exhibit A is a true and correct copy of the Lease
and all amendments and modifications thereto. The documents contained in Exhibit
A represent the entire agreement between the parties as to the Premises.
2.        The undersigned currently occupies the Premises described in the
Lease, the Lease Term commenced on    , and the Lease Term expires on  , and the
undersigned has no option to terminate or cancel the Lease
or to purchase all or any part of the Premises, the Building and/or the Project.
3.        Base Rent became payable on  .
4.        The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except
as provided in Exhibit A.
5.        Tenant has not transferred, assigned, or sublet any portion of the
Premises nor entered into any license or
concession agreements with respect thereto except as follows:
6.                    Tenant shall not modify the documents contained in Exhibit
A without the prior written consent of Landlord's mortgagee.
7.        All monthly installments of Base Rent, all Additional Rent and all
monthly installments of estimated Additional Rent have been paid when due
through              .  The current monthly installment of Base Rent is
$                      .
8.        All conditions of the Lease to be performed by Landlord necessary to
the enforceability of the Lease have been satisfied and Landlord is not in
default thereunder. In addition, the undersigned has not delivered any notice to
Landlord regarding a default by Landlord thereunder.
9.        No rental has been paid more than thirty (30) days in advance and no
security has been deposited with Landlord except as provided in the Lease.
10.        As of the date hereof, there are no existing defenses or offsets, or,
to the undersigned's knowledge, claims or any basis for a claim that the
undersigned has against Landlord.
11.        If Tenant is a corporation or partnership, each individual executing
this Estoppel Certificate on behalf of Tenant hereby represents and warrants
that Tenant is a duly formed and existing entity qualified to do business in
California and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.
12.        There are no actions pending against the undersigned under the
bankruptcy or similar laws of the United
States or any state.
13.        Other than in compliance with all applicable laws and incidental to
the ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.
14.        To the undersigned's knowledge, all improvement work to be performed
by Landlord under the Lease has been completed in accordance with the Lease and
has been accepted by the undersigned and all reimbursements and allowances due
to the undersigned under the Lease in connection with any improvement work have
been paid in full.
The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises is a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.
Executed at                                  on the            day
of                      , 20                                                  
"Tenant:


                                              

a                                              
By:                                              
Its:                                  
By:                                              
Its:                                  










KILROY REALTY
703150.05/WLA                                                              EXHIBIT
EKilroy University Center
888888-00775/1-8-13//eg                                                                    -1-[EBioscience,
Inc.]

--------------------------------------------------------------------------------

EXHIBIT F
 
KILROY UNIVERSITY CENTER,


NOTICE OF LEASE TERM DATES


To                                
                          

                          







Re:        Office Lease dated                  20 _ (the "Lease"), by and
between                                                                                ,
a                 ("Landlord"), and  a                         ("Tenant"), for
l[approximately]  rentable square feet of space commonly known as Suite  (the
"Premises"), located on the (     ) floor of that certain office building
located at         (the "Building").
Dear                            ,
Notwithstanding any provision to the contrary contained in the Lease, this
letter is to confirm and agree upon the following:
1.        Tenant  has  accepted  the  above-referenced  Premises  as  being
 delivered  in  accordance  with  the Lease [optional:, and there is no
deficiency in construction].
2.        The  Lease  Term  shall  commence  on  or  has  commenced  on        
      for  a  term  of ending on  .
3.        Rent commenced                                                        
to accrue on, in the amount
of                                                          .
4.        If the Lease Commencement Date is other than the first day of the
month, the first billing will contain a pro rata adjustment. Each billing
thereafter shall be for the full amount of the monthly installment as provided
for in the Lease.
5.        Your rent checks should be made payable
to                                                                        at                              
   .
6.        Subject to Section1.2 of the Lease, the] OR {The]' rentable [optional:
and usable] square feet of the Premises
are                    and                                , respectively.
7.        Tenant's Share of Direct Expenses with respect to the Premises
is           % of the Project.
8.        Capitalized terms used herein that are defined in the Lease shall have
the same meaning when used herein. Tenant confirms that the Lease has not been
modified or altered except as set forth herein, and the Lease is in full force
and effect.  Landlord and Tenant acknowledge and agree that to each party's
actual knowledge, neither party is in default or violation of any covenant,
provision, obligation, agreement or condition in the Lease.
If the provisions of this letter correctly set forth our understanding, please
so acknowledge by signing at the place provided below on the enclosed copy of
this letter and returning the same to Landlord.
"Landlord":


                                                        

a                                                        




By:                                                        
Its:                                              


By:                                                        
Its:                                              


Agreed to and Accepted
as of                      , 20___
"Tenant":


                                                    

a                                                    




By:                                                    
Its:                                        


By:                                                    
Its:                                        

--------------------------------------------------------------------------------

EXHIBIT G
KILROY UNIVERSITY CENTER
HAZARDOUS MATERIALS
1.1        Definitions.For purposes of this Lease, the following definitions
shall apply: "Hazardous Material(s)" shall mean any solid, liquid or gaseous
substance or material that is described or characterized as a toxic or hazardous
substance, waste, material, pollutant, contaminant or infectious waste, or any
matter that in certain specified quantities would be injurious to the public
health or welfare, or words of similar import, in any of the "Environmental
Laws," as that term is defined below, or any other words which are intended to
define, list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity or reproductive
toxicity and includes, without limitation, asbestos, petroleum (including crude
oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel, or any mixture thereof), petroleum
products, polychlorinated biphenyls, urea formaldehyde, radon gas, nuclear or
radioactive matter, medical waste, soot, vapors, fumes, acids, alkalis,
chemicals, microbial matters (such as molds, fungi or other bacterial matters),
biological agents and chemicals which may cause adverse health effects,
including but not limited to cancers and /or toxicity.  "Environmental Laws"
shall mean any and all federal, state, local or quasi-governmental laws (whether
under common law, statute or otherwise), ordinances, decrees, codes, rulings,
awards, rules, regulations or guidance or policy documents now or hereafter
enacted or promulgated and as amended from time to time, in any way relating to
(i) the protection of the environment, the health and safety of persons
(including employees), property or the public welfare from actual or potential
release, discharge, escape or emission (whether past or present) of any
Hazardous Materials or (ii) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of any Hazardous Materials.
1.2        Compliance with Environmental Laws.   Landlord covenants that during
the Lease Term, Landlord shall comply with all Environmental Laws in accordance
with, and as required by, the TCCs of Article 24 of this Lease.  Tenant
represents and warrants that, except as herein set forth, it will not use, store
or dispose of any Hazardous Materials in or on the Premises. However,
notwithstanding the preceding sentence, Landlord agrees that Tenant may use,
store and properly dispose of commonly available household cleaners and
chemicals to maintain the Premises and Tenant's routine office operations (such
as printer toner and copier toner) (hereinafter the "Permitted Chemicals").
Landlord and Tenant acknowledge that any or all of the Permitted Chemicals
described in this paragraph may constitute Hazardous Materials. However, Tenant
may use, store and dispose of same, provided that in doing so, Tenant fully
complies with all Environmental Laws.
1.3        Tenant Hazardous Materials.  Tenant will (i) obtain and maintain in
full force and effect all Environmental Permits (as defined below) that may be
required from time to time under any Environmental Laws applicable to Tenant or
the Premises, and (ii) be and remain in compliance with all terms and conditions
of all such Environmental Permits and with all other Environmental Laws.
 "Environmental Permits" means, collectively, any and all permits, consents,
licenses, approvals and registrations of any nature at any time required
pursuant to, or in order to comply with any Environmental Law.  On or before the
Lease Commencement Date and on each annual anniversary of the Commencement Date
thereafter, as well as at any other time following Tenant's receipt of a
reasonable request from Landlord, Tenant agrees to deliver to Landlord a list of
all Hazardous Materials anticipated to be used by Tenant in the Premises and the
quantities thereof. At any time following Tenant's receipt of a request from
Landlord, Tenant shall promptly complete a "hazardous materials questionnaire"
using the form then-provided by Landlord.  Upon the expiration or earlier
termination of this Lease, Tenant agrees to promptly remove from the Premises,
the Building and the Project, at its sole cost and expense, any and all
Hazardous Materials, including any equipment or systems containing Hazardous
Materials, which are installed, brought upon, stored, used, generated or
released upon, in, under or about the Premises, the Building, and/or the Project
or any portion thereof by Tenant and/or any Tenant Parties (such obligation to
survive the expiration or sooner termination of this Lease).
1.4        Landlord's Right of Environmental Audit. Landlord may, upon
reasonable notice to Tenant, be granted access to and enter the Premises no more
than once annually to perform or cause to have performed an environmental
inspection, site assessment or audit. Such environmental inspector or auditor
may be chosen by Landlord, in its sole discretion, and be performed at
Landlord's sole expense. To the extent that the report prepared upon such
inspection, assessment or audit, indicates the presence of Hazardous Materials
in violation of Environmental Laws, or provides recommendations or suggestions
to prohibit the release, discharge, escape or emission of any Hazardous
Materials at upon, under or within the Premises, or to comply with any
Environmental Laws, Tenant shall promptly, at Tenant's sole expense, comply with
such recommendations or suggestions, including, but not limited to performing
such additional investigative or subsurface investigations or remediation(s) as
recommended by such inspector or auditor.  Notwithstanding the above, if at any
time, Landlord has actual notice or reasonable cause to believe that Tenant has
violated, or permitted any violations of any Environmental Law, then Landlord
will be entitled to perform its environmental inspection, assessment or audit at
any time, notwithstanding the above mentioned 'annual limitation, and Tenant
must reimburse Landlord for the cost or fees incurred for such as Additional
Rent,
1.5        Indemnifications.  Landlord agrees to indemnify, defend; protect and
hold harmless the Tenant Parties from and against any liability; Obligation,
damage or costs, including without limitation, attorneys' fees and costs,
resulting directly or indirectly from any use, presence, removal or disposal of
any Hazardous Materials to the extent such liability, obligation, damage or
costs was a result of actions caused or knowingly permitted by Landlord or a
Landlord Party. Tenant agrees to indemnify, defend, protect and hold harmless
the Landlord Parties from and against any liability, obligation, damage or
costs, including without limitation, attorneys' fees and costs, resulting
directly or indirectly from any use presence, removal or disposal of any
Hazardous Materials or breach of any provision of this section, to the extent
such liability, obligation, damage or costs was a result of actions caused or
permitted by Tenant or a Tenant Party.